Exhibit 10.24
Contract No. 051104-0004-0000






Massachusetts Mutual Life Insurance Company
VOLUME SUBMITTER PROFIT SHARING/401(k) PLAN
ADOPTION AGREEMENT
 
By executing this Volume Submitter Profit Sharing/401(k) Plan Adoption Agreement
(the "Agreement"), the undersigned Employer agrees to establish or continue a
Profit Sharing/401(k) Plan. The Profit Sharing/401(k) Plan adopted by the
Employer consists of the Defined Contribution Volume Submitter Plan and Trust
Basic Plan Document #04 (the "BPD") and the elections made under this Agreement
(collectively referred to as the "Plan"). An Employer may jointly co-sponsor the
Plan by signing a Participating Employer Adoption Page, which is attached to
this Agreement. This Plan is effective as of the Effective Date identified on
the Signature Page of this Agreement.


In completing the provisions of this Adoption Agreement, unless designated
otherwise, selections under the Deferral column apply to all Salary Deferrals
(including Roth Deferrals and Catch-Up Contributions) and After-Tax Employee
Contributions. In addition, selections under the Deferral column apply to any
Safe Harbor Contributions, unless designated otherwise under AA §6C, and also
apply to any QNECs and/or QMACs made under the Plan, unless designated otherwise
under AA §6D. The selections under the Match column apply to Matching
Contributions under AA §6B and selections under the ER column apply to Employer
Contributions under AA §6.
SECTION 1
EMPLOYER INFORMATION
The information contained in this Section 1 is informational only. The
information set forth in this Section 1 may be modified without amending this
Agreement. Any changes to this Section 1 may be accomplished by substituting a
new Section 1 with the updated information. The information contained in this
Section 1 is not required for qualification purposes and any changes to the
provisions under this Section 1 will not affect the Employer's reliance on the
IRS Favorable Letter.
1-1    EMPLOYER INFORMATION:
Name: Rayonier Advanced Materials Inc.    
Address:
1301 Riverplace Blvd, Suite 2300
Jacksonville, Florida 33207-9062
Telephone: (904) 357-4600        Fax:     
1-2     EMPLOYER IDENTIFICATION NUMBER (EIN): 46-4559529    
1-3    FORM OF BUSINESS:
þ     C-Corporation    ¨     S-Corporation    
¨     Partnership / Limited Liability Partnership    ¨     Limited Liability
Company
¨     Sole Proprietor            ¨     Tax-Exempt Entity
¨     Other:     
[Note: Any entity entered under “Other” must be a legal entity recognized under
federal income tax laws.]
1-4    EMPLOYER’S TAX YEAR END: The Employer’s tax year ends December 31    
1-5
RELATED EMPLOYERS: Is the Employer part of a group of Related Employers (as
defined in Section 1.120 of the Plan)?

þ
Yes

¨
No

If yes, Related Employers may be listed below. A Related Employer must complete
a Participating Employer Adoption Page for Employees of that Related Employer to
participate in this Plan. The failure to cover the Employees of a Related
Employer may result in a violation of the minimum coverage rules under Code
§410(b). (See Section 2.02(c) of the Plan.)
Rayonier A.M. Products Inc., Rayonier Performance Fibers, LLC, Rayonier A.M.
Wood Procurement LLC, Rayonier A.M. Sales and Technology Inc.    
[Note: This AA §1-5 is for informational purposes. The failure to identify all
Related Employers under this AA §1-5 will not jeopardize the qualified status of
the Plan.]
    




1

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




SECTION 2
PLAN INFORMATION
2-1    PLAN NAME: Rayonier Advanced Materials Inc. Investment and Savings Plan
for Salaried Employees    
2-2    PLAN NUMBER: 031    
2-3    TYPE OF PLAN: ¨ Profit Sharing (PS) Plan only     þ PS and 401(k)
Plan    ¨ PS and Safe Harbor 401(k) Plan
2-4     PLAN YEAR:
¨ (a)    Calendar year.
þ (b)    The 12-consecutive month period ending on 12/31     each year.
¨ (c)    The Plan has a Short Plan Year running from          to         .
2-5
FROZEN PLAN: Check this AA §2-5 if the Plan is a frozen Plan to which no
contributions will be made.

¨  
This Plan is a frozen Plan effective           . (See Section 3.02(a)(7) of the
Plan.)

[Note: As a frozen Plan, the Employer will not make any contributions with
respect to Plan Compensation earned after such date and no Participant will be
permitted to make any contributions to the Plan after such date. In addition, no
Employee will become a Participant after the date the Plan is frozen.]
2-6
MULTIPLE EMPLOYER PLAN: Is this Plan a Multiple Employer Plan as defined in
Section 1.82 of the Plan? (See Section 16.07 of the Plan for special rules
applicable to Multiple Employer Plans.)

¨ Yes        þ No    
2-7    PLAN ADMINISTRATOR:
þ (a)    The Employer identified in AA §1-1.
¨ (b)    Name:     
Address:     
Telephone:     
[Note: This AA §2-7 may be used to designate an individual who is acting as Plan
Administrator under ERISA §3(16). To the extent an individual is named in this
AA §2-7 does not take on all responsibilities of Plan Administrator, the
Employer will retain those responsibilities as Plan Administrator. See Section
1.96 of the Plan.]
    
SECTION 3
ELIGIBLE EMPLOYEES
3-1
ELIGIBLE EMPLOYEES: In addition to the Employees identified in Section 2.02 of
the Plan, the following Employees are excluded from participation under the Plan
with respect to the contribution source(s) identified in this AA §3-1. See
Sections 2.02(e) and (f) of the Plan for rules regarding the effect on Plan
participation if an Employee changes between an eligible and ineligible class of
employment.

Deferral
Match
ER
 

  
¨ 
¨ 
¨ 
(a)No exclusions

   
þ
þ
þ
(b)Collectively Bargained Employees

   
þ
þ
þ
(c)Non-resident aliens who receive no compensation from the Employer which
constitutes U.S. source income

   
þ
þ
þ
(d)Leased Employees

   
þ
þ
þ
(e)Employees paid on an hourly basis



2

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




   
¨ 
¨ 
¨ 
(f)Employees paid on a salaried basis

   
¨
¨ 
¨ 
(g)Commissioned Employees

   
¨
¨
¨
(h)Highly Compensated Employees

   
¨
¨
¨
(i)Key Employees

   
¨
¨
¨
(j)Non-Key Employees who are Highly Compensated

   
þ
þ
þ
(k)Other: interns and contingent workers

    
[Note: A class of Employees excluded under the Plan must be defined in such a
way that it precludes Employer discretion and may not provide for an exclusion
designed to cover only Nonhighly Compensated Employees with the lowest amount of
compensation and/or the shortest periods of service who may represent the
minimum number of Nonhighly Compensated Employees necessary to satisfy the
coverage requirements under Code §410(b). See Section 2.02(b)(6) of the Plan for
special rules that apply to service-based exclusions (e.g., part-time
Employees). Also see Section 2.02(b) of the Plan for rules regarding the
automatic exclusion/inclusion of other Employees.]
3-2
EMPLOYEES OF AN EMPLOYER ACQUIRED AS PART OF A CODE §410(b)(6)(C) TRANSACTION.
An Employee acquired as part of a Code §410(b)(6)(C) transaction will become an
Eligible Employee as of the date of the transaction (unless otherwise excluded
under AA §3-1 or this AA §3-2). (See Section 2.02(d) of the Plan.)

Employees of the following Employers acquired as part of a Code §410(b)(6)(C)
transaction are not eligible to participate under the Plan.
¨ (a)
Employees of an Employer acquired as part of a Code §410(b)(6)(C) transaction
will not become an Eligible Employee until after the expiration of the
transition period described in Code §410(b)(6)(C)(ii) (i.e., the period
beginning on the date of the transaction and ending on the last day of the first
Plan Year beginning after the date of the transaction). (See Section 2.02(d) of
the Plan.)

¨ (b)
All Employees of any Employer acquired as part of a Code §410(b)(6)(C)
transaction are excluded.

¨ (c)
The following acquired Employees are excluded/included under the Plan:

[Note: This subsection may be used to provide for the inclusion or exclusion of
Employees with respect to specific Employers at a time other than provided under
this AA §3-2.]
¨ (d)
Describe any special rules that apply for purposes of applying the rules under
this AA §3-2:     

[Note: If this AA §3-2 is not completed, Employees acquired under a Code
§410(b)(6)(C) transaction are eligible to participate under the Plan as of the
date of the transaction. However, see Section 2.02(c) of the Plan for rules
regarding the coverage of Employees of a Related Employer and AA §4-5 for rules
regarding the crediting of service with a Predecessor Employer. Any special
rules are subject to the minimum coverage requirements under Code §410(b) and
the nondiscrimination rules under Code §401(a)(4).]
    
SECTION 4
MINIMUM AGE AND SERVICE REQUIREMENTS
4-1
ELIGIBILITY REQUIREMENTS - MINIMUM AGE AND SERVICE: An Eligible Employee (as
defined in AA §3-1) who satisfies the minimum age and service conditions under
this AA §4-1 will be eligible to participate under the Plan as of his/her Entry
Date (as defined in AA §4-2 below).

(a)
Service Requirement. An Eligible Employee must complete the following minimum
service requirements to participate in the Plan. If a different minimum service
requirement applies for the same contribution type for different groups of
Employees or for different contribution formulas, such differences may be
described below.

Deferral
Match
ER
 

   
¨
¨
¨
(1)There is no minimum service requirement for participation in the Plan.

   
¨
¨
¨
(2)One Year of Service (as defined in Section 2.03(a)(1) of the Plan and AA
§4-3).



3

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




   
¨
¨
¨
(3)The completion of at least         [cannot exceed 1,000] Hours of Service
during the first       [cannot exceed 12] months of employment or the completion
of a Year of Service (as defined in AA §4-3), if earlier.
¨ (i)An Employee who completes the required Hours of Service satisfies
eligibility at the end of the designated period, regardless if the Employee
actually works for the entire period.
¨ (ii)An Employee who completes the required Hours of Service must also be
employed continuously during the designated period of employment. See Section
2.03(a)(2) of the Plan for rules regarding the application of this subsection
(ii).

   
¨ 
¨
¨
(4) The completion of        [cannot exceed 1,000] Hours of Service during an
Eligibility Computation Period. [An Employee satisfies the service requirement
immediately upon completion of the designated Hours of Service rather than at
the end of the Eligibility Computation Period.]

   
¨
¨
¨
(5)Full-time Employees are eligible to participate as set forth in subsection
(i). Employees who are “part-time” Employees must complete a Year of Service (as
defined in AA §4-3). For this purpose, a full-time Employee is any Employee not
defined in subsection (ii).
(i)Full-time Employees must complete the following minimum service requirements
to participate in the Plan:
¨ (A)There is no minimum service requirement for participation in the Plan.
¨ (B)The completion of at least         [cannot exceed 1,000] Hours of Service
during the first         [cannot exceed 12] months of employment or the
completion of a Year of Service (as defined in AA §4-3), if earlier.
¨ (C)Under the Elapsed Time method as defined in AA §4-3 below.
¨ (D)Describe:
[Note: Any conditions provided under (D) must satisfy the requirements of Code
§410(a).]
(ii)Part-time Employees must complete a Year of Service (as defined in AA §4-3).
For this purpose, a part-time Employee is any Employee (including a temporary or
seasonal Employee) whose normal work schedule is less than:
¨ (A)        hours per week.
¨ (B)        hours per month.
¨ (C)        hours per year.

   
N/A
¨
¨
(6)Two (2) Years of Service. [Full and immediate vesting must be chosen under AA
§8-2.]

   
¨
¨
¨
(7)Under the Elapsed Time method as defined in AA §4-3 below.

  
þ
þ
þ
(8)Describe eligibility conditions: There is no minimum service requirement for
participation in the Plan. For Participants enrolled via the Automatic
Contribution Arrangement feature, the automatic enrollment shall be effective as
of the first day of the first Pay period that occurs on or after the 30th day
following the date on which the Employee (or rehired Employee) is provided
notice of such automatic enrollment by the Plan Administrator.

  
¨
¨
¨
Describe eligibility conditions:

  
 
 
 
[Note: Any conditions on eligibility must satisfy the requirements of Code
§410(a). An eligibility condition under this AA §4-1 may not cause an Employee
to enter the Plan later than the first Entry Date following the completion of a
Year of Service (as defined in AA §4-3). Also see Section 2.02(b)(5) and (6) for
rules regarding the exclusion of certain “short-service” Employees and disguised
service conditions.]

  


4

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




(a)
Minimum Age Requirement. An Eligible Employee (as defined in AA §3-1) must have
attained the following age with respect to the contribution source(s) identified
in this AA §4-1(b).

Deferral
Match
ER
 

   
þ
þ
þ
(1)There is no minimum age for Plan eligibility.

   
¨
¨
¨
(2)Age 21.

   
¨
¨
¨
(3)Age 20½.

   
¨
¨
¨
(4)Age        (not later than age 21).

  
¬ (c)
Special eligibility rules. The following special eligibility rules apply with
respect to the Plan:     

[Note: This subsection (c) may be used to apply the eligibility conditions
selected under this AA §4-1 separately with respect to different Employee groups
or different contribution formulas under the Plan. Any special eligibility rules
must satisfy the requirements of Code §410(a).]
4-2
ENTRY DATE: An Eligible Employee (as defined in AA §3-1) who satisfies the
minimum age and service requirements in AA §4-1 shall be eligible to participate
in the Plan as of his/her Entry Date. For this purpose, the Entry Date is the
following date with respect to the contribution source(s) identified under this
AA §4-2.

Deferral
Match
ER
 

   
þ
þ
þ
(a)Immediate. The date the minimum age and service requirements are satisfied
(or date of hire, if no minimum age and service requirements apply).

   
¨
¨
¨
(b)Semi-annual. The first day of the 1st and 7th month of the Plan Year.

   
¨
¨
¨
(c)Quarterly. The first day of the 1st, 4th, 7th and 10th month of the Plan
Year.

   
¨
¨
¨
(d)Monthly. The first day of each calendar month.

   
¨
¨
¨
(e)Payroll period. The first day of the payroll period.

   
¨
¨
¨
(f)The first day of the Plan Year. [See Section 2.03(b)(2) of the Plan for
special rules that apply.]

  
An Eligible Employee’s Entry Date (as defined above) is determined based on when
the Employee satisfies the minimum age and service requirements in AA §4-1. For
this purpose, an Employee’s Entry Date is the Entry Date:
Deferral
Match
ER
 

   
¨
¨
¨
(g)next following satisfaction of the minimum age and service requirements.

   
¨
¨
¨
(h)coinciding with or next following satisfaction of the minimum age and service
requirements.

   
N/A
¨
¨
(i)nearest the satisfaction of the minimum age and service requirements.

   
N/A
¨
¨
(j)preceding the satisfaction of the minimum age and service requirements.

    
This section may be used to describe any special rules for determining Entry
Dates under the Plan. For example, if different Entry Date provisions apply for
the same contribution sources with respect to different groups of Employees,
such different Entry Date provisions may be described below.
Deferral
Match
ER
 
¨
¨
¨
(k)Describe any special rules that apply with respect to the Entry Dates under
this AA §4-2:



5

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




[Note: Any special rules must satisfy the requirements of Code §410(a) and may
not cause an Employee to enter the Plan later than the first Entry Date
following the completion of a Year of Service (as defined in AA §4-3).]
4-3
DEFAULT ELIGIBILITY RULES. In applying the minimum age and service requirements
under AA §4-1 above, the following default rules apply with respect to all
contribution sources under the Plan:

•
    Year of Service. An Employee earns a Year of Service for eligibility
purposes upon completing 1,000 Hours of Service during an Eligibility
Computation Period. Hours of Service are calculated based on actual hours worked
during the Eligibility Computation Period. (See Section 1.71 of the Plan for the
definition of Hours of Service.)

•
    Eligibility Computation Period. If one Year of Service is required for
eligibility, the Plan will determine subsequent Eligibility Computation Periods
on the basis of Plan Years. (See Section 2.03(a)(3)(i) of the Plan.) If more
than one Year of Service is required for eligibility, the Plan will determine
subsequent Eligibility Computation Periods on the basis of Anniversary Years.
However, if the Employee fails to earn a Year of Service in the first or second
Eligibility Computation Period, the Plan will determine subsequent Eligibility
Computation Periods on the basis of Plan Years beginning in the first or second
Eligibility Computation Period, as applicable. (See Section 2.03(a)(3)(ii) of
the Plan.)

•
    Break in Service Rules. The Nonvested Participant Break in Service rule and
the One-Year Break in Service rule do NOT apply. (See Section 2.07 of the Plan.)

To override the default eligibility rules, complete the applicable sections of
this AA §4-3. If this AA §4-3 is not completed for a particular contribution
source, the default eligibility rules apply.
Deferral
Match
ER
 

  
¨
¨
¨
(a)Year of Service. Instead of 1,000 Hours of Service, an Employee earns a Year
of Service upon the completion of         [must be less than 1,000] Hours of
Service during an Eligibility Computation Period.

    
¨
¨
¨
(b)Eligibility Computation Period (ECP). The Plan will use Anniversary Years for
all Eligibility Computation Periods. (See Section 2.03(a)(3) of the Plan.)

    
¨
¨
¨
(c)Elapsed Time method. Eligibility service will be determined under the Elapsed
Time method. An Eligible Employee (as defined in AA §3-1) must complete a
       period of service to participate in the Plan. (See Section 2.03(a)(6) of
the Plan.)
[Note: Under the Elapsed Time method, service will be measured from the
Employee’s employment commencement date (or reemployment commencement date, if
applicable) without regard to the Eligibility Computation Period designated in
Section 2.03(a)(3) of the Plan. The period of service may not exceed 12 months
for eligibility for Salary Deferrals or After-Tax Employee Contributions. If a
period greater than 12 months is entered and the Salary Deferral column is
checked, the period of service will be deemed to be a 12-month period. If a
period greater than 12 months applies to Matching Contributions or Employer
Contributions, 100% vesting must be selected under AA §8 for those
contributions.]

    
¨
¨
¨
(d)Equivalency Method. For purposes of determining an Employee’s Hours of
Service for eligibility, the Plan will use the Equivalency Method (as defined in
Section 2.03(a)(5) of the Plan). The Equivalency Method will apply to:
¨(1)All Employees.
¨(2)Only Employees for whom the Employer does not maintain hourly records. For
Employees for whom the Employer maintains hourly records, eligibility will be
determined based on actual hours worked.
Hours of Service for eligibility will be determined under the following
Equivalency Method.
¨(3)Monthly. 190 Hours of Service for each month worked.
¨(4)Weekly. 45 Hours of Service for each week worked.
¨(5)Daily. 10 Hours of Service for each day worked.
¨(6)Semi-monthly. 95 Hours of Service for each semi-monthly period worked.  

    
N/A
¨
¨
(e)Nonvested Participant Break in Service rule applies. Service earned prior to
a Nonvested Participant Break in Service will be disregarded in applying the
eligibility rules. (See Section 2.07(b) of the Plan.)
¨The Nonvested Participant Break in Service rule applies to all Employees,
including Employees who have not terminated employment.



6

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




    
¨
¨
¨
(f)One-Year Break in Service rule applies. The One-Year Break in Service rule
(as defined in Section 2.07(d) of the Plan) applies to temporarily disregard an
Employee’s service earned prior to a one-year Break in Service. (See Section
2.07(d) of the Plan if the One-Year Break in Service rule applies to Salary
Deferrals.)
¨The One-Year Break in Service rule applies to all Employees, including
Employees who have not terminated employment.

    
¨
¨
¨
(g)Special eligibility provisions.
[Note: Any conditions provided under this AA §4-3 must satisfy the requirements
of Code §410(a) and may not cause an Employee to enter the Plan later than the
first Entry Date following the completion of a Year of Service (as defined in
this AA §4-3).]

    
4-4
EFFECTIVE DATE OF MINIMUM AGE AND SERVICE REQUIREMENTS. The minimum age and/or
service requirements under AA §4-1 apply to all Employees under the Plan. An
Employee will participate with respect to all contribution sources under the
Plan as of his/her Entry Date, taking into account all service with the
Employer, including service earned prior to the Effective Date.

To allow Employees hired on a specified date to enter the Plan without regard to
the minimum age and/or service conditions, complete this AA §4-4.
Deferral
Match
ER
 
¨
¨
¨
An Eligible Employee who is employed by the Employer on the following date will
become eligible to enter the Plan without regard to minimum age and/or service
requirements (as designated below):
¨(a)the Effective Date of this Plan (as designated in the Employer Signature
Page).
¨(b)the date the Plan is executed by the Employer (as indicated on the Employer
Signature Page).
¨(c)           [insert date]
An Eligible Employee who is employed on the designated date will become eligible
to participate in the Plan without regard to the minimum age and service
requirements under AA §4-1. If both minimum age and service conditions are not
waived, select (d) or (e) to designate which condition is waived under this AA
§4-4.
¨(d)This AA §4-4 only applies to the minimum service condition.
¨(e)This AA §4-4 only applies to the minimum age condition. 
The provisions of this AA §4-4 apply to all Eligible Employees employed on the
designated date unless designated otherwise under subsection (f) or (g) below.
¨(f)The provisions of this AA §4-4 apply to the following group of Employees
employed on the designated date:   
¨ (g)Describe special rules:   
[Note: An Employee who is employed as of the date described in this AA §4-4 will
be eligible to enter the Plan as of such date unless a different Entry Date is
designated under subsection (g). The provisions of this AA §4-4 may not violate
the minimum age or service rules under Code §410 or violate the
nondiscrimination requirements under Code §401(a)(4).]

    
4-5
SERVICE WITH PREDECESSOR EMPLOYER. If the Employer is maintaining the Plan of a
Predecessor Employer, service with such Predecessor Employer is automatically
counted for eligibility, vesting and for purposes of applying any allocation
conditions under AA §6-5 and AA §6B-7.

In addition, this AA §4-5 may be used to identify any Predecessor Employers for
whom service will be counted for purposes of determining eligibility, vesting
and allocation conditions under this Plan. (See Sections 2.06, 3.09(c) and 7.08
of the Plan.) If this AA §4-5 is not completed, no service with a Predecessor
Employer will be counted except as otherwise required under this AA §4-5.
þ (a)
Identify Predecessor Employer(s):

¨ (1)
The Plan will count service with all Employers which have been acquired as part
of a transaction under Code §410(b)(6)(C).

þ (2)
The Plan will count service with the following Predecessor Employers:





7

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




Name of Predecessor Employer
Eligibility
  Vesting
Allocation
Conditions
þ (1)Rayonier, Inc.
þ
þ
þ

      
¨ (b)
Describe any special provisions applicable to Predecessor Employer service:     

[Note: Any special provisions may not violate the nondiscrimination requirements
under Code §401(a)(4).]
    
SECTION 5
COMPENSATION DEFINITIONS
5-1
TOTAL COMPENSATION. Total Compensation is based on the definition set forth
under this AA §5-1. See Section 1.141 of the Plan for a specific definition of
the various types of Total Compensation.

þ (a)
W-2 Wages

¨ (b)
Code §415 Compensation

¨ (c)
Wages under Code §3401(a)

[For purposes of determining Total Compensation, the definition includes
Elective Deferrals as defined in Section 1.46 of the Plan, pre-tax contributions
to a Code §125 cafeteria plan or a Code §457 plan, and qualified transportation
fringes under Code §132(f)(4).]
5-2
POST-SEVERANCE COMPENSATION. Total Compensation includes post-severance
compensation, to the extent provided in Section 1.141(b) of the Plan.

þ (a)
Exclusion of post-severance compensation from Total Compensation. The following
amounts paid after a Participant’s severance of employment are excluded from
Total Compensation:

¨(1)
Unused leave payments. Payment for unused accrued bona fide sick, vacation, or
other leave, but only if the Employee would have been able to use the leave if
employment had continued.

þ (2)
Deferred compensation. Payments received by an Employee pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Employee at the same time if the Employee had continued in
employment and only to the extent that the payment is includible in the
Employee’s gross income.

[Note: Plan Compensation (as defined in Section 1.97 of the Plan) includes any
post-severance compensation amounts that are includible in Total Compensation.
The Employer may elect to exclude all compensation paid after severance of
employment or may elect to exclude specific types of post-severance compensation
from Plan Compensation under AA §5-3.]
¨ (b)
Continuation payments for disabled Participants. Unless designated otherwise
under this subsection, Total Compensation does not include continuation payments
for disabled Participants.

¨
Payments to disabled Participants. Total Compensation shall include
post-severance compensation paid to a Participant who is permanently and totally
disabled, as provided in Section 1.141(c) of the Plan. For this purpose,
disability continuation payments will be included for:

¨ (1)
Nonhighly Compensated Employees only.

¨ (2)
All Participants who are permanently and totally disabled for a fixed or
determinable period.

5-3
PLAN COMPENSATION: Plan Compensation is Total Compensation (as defined in AA
§5-1 above) with the following exclusions described below.

Deferral
Match
ER
 

  
¨
¨
¨
(a)No exclusions.

    
N/A
¨
¨
(b)Elective Deferrals (as defined in Section 1.46 of the Plan), pre-tax
contributions to a cafeteria plan or a Code §457 plan, and qualified
transportation fringes under Code §132(f)(4) are excluded.



8

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




    
þ
þ
þ
(c)All fringe benefits (cash and noncash), reimbursements or other expense
allowances, moving expenses, deferred compensation, and welfare benefits are
excluded.

    
¨
¨
¨
(d)Compensation above $       is excluded. (See Section 1.97 of the Plan.)

    
þ
þ
¨
(e)Amounts received as a bonus are excluded.

    
¨
¨
¨
(f)Amounts received as commissions are excluded.

    
þ
þ
þ
(g)Overtime payments are excluded.

    
¨
¨
¨
(h)Amounts received for services performed for a non-signatory Related Employer
are excluded. (See Section 2.02(c) of the Plan.)

    
¨
¨
¨
(i)“Deemed §125 compensation” as defined in Section 1.141(d) of the Plan.

    
¨
¨
¨
(j)Amounts received after termination of employment are excluded. (See Section
1.141(b) of the Plan.)

    
¨
¨
¨
(k)Differential Pay (as defined in Section 1.141(e) of the Plan).

    
þ
þ
þ
(l)Describe adjustments to Plan Compensation: All short term disability or
disability salary continuation payments; foreign service allowance; bonuses for
Employer contribution sources except the Enhanced Retirement contributions.
Sign-on and achievement bonuses are excluded for calculation of Enhanced
Retirement contributions.

  
[Note: Any exclusions selected under this AA §5-3 that do not meet the safe
harbor exclusions under Treas. Reg. §1.414(s)-1, as described in Section 1.97(a)
of the Plan may cause the definition of Plan Compensation to fail to satisfy a
safe harbor definition of compensation under Code §414(s). Failure to use a
definition of Plan Compensation that satisfies the nondiscrimination
requirements under Code §414(s) will cause the Plan to fail to qualify for any
contribution safe harbors, such as the permitted disparity allocation or Safe
Harbor 401(k) Plan safe harbors. Any adjustments to Plan Compensation under this
AA §5-3 must be definitely determinable and preclude Employer discretion. See AA
§6C-4 for the definition of Plan Compensation as it applies to Safe Harbor
Contributions.]
5-4
PERIOD FOR DETERMINING COMPENSATION.

(a)
Compensation Period. Plan Compensation will be determined on the basis of the
following period(s) for the contribution sources identified in this AA §5-4. [If
a period other than Plan Year applies for any contribution source, any reference
to the Plan Year as it refers to Plan Compensation for that contribution source
will be deemed to be a reference to the period designated under this AA §5-4.]

Deferral
Match
ER
 

  
þ
þ
þ
(1)The Plan Year.

   
¨
¨
¨
(2)The calendar year ending in the Plan Year.

   
¨
¨
¨
(3)The Employer's fiscal tax year ending in the Plan Year.

   
¨
¨
¨
(4)The 12-month period ending on           which ends during the Plan Year.

   


9

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




(b)
Compensation while a Participant. Unless provided otherwise under this
subsection (b), in determining Plan Compensation, only compensation earned while
an individual is a Participant under the Plan with respect to a particular
contribution source will be taken into account.

To count compensation for the entire Plan Year for a particular contribution
source, including compensation earned while an individual is not a Participant
with respect to such contribution source, check below. (See Section 1.97 of the
Plan.)
Deferral
Match
ER
 
¨
¨
¨
All compensation earned during the Plan Year will be taken into account,
including compensation earned while an individual is not a Participant.

  
(c)
Few weeks rule. The few weeks rule (as described in Section 5.03(c)(7)(ii) of
the Plan) will not apply unless designated otherwise under this subsection (c).

¨
Amounts earned but not paid during a Limitation Year solely because of the
timing of pay periods and pay dates shall be included in Total Compensation for
the Limitation Year, provided the amounts are paid during the first few weeks of
the next Limitation Year, the amounts are included on a uniform and consistent
basis with respect to all similarly situated Employees, and no amounts are
included in more than one Limitation Year.

    
SECTION 6
EMPLOYER CONTRIBUTIONS
6-1
EMPLOYER CONTRIBUTIONS. Is the Employer authorized to make Employer
Contributions under the Plan (other than Safe Harbor Employer Contributions or
QNECs)?

þ  Yes
¨  No [If No, skip to Section 6A.]
[Note: See AA §6C below for rules regarding Safe Harbor Employer Contributions
and AA §6D-3 for rules regarding Qualified Nonelective Contributions (QNECs).]
6-2
EMPLOYER CONTRIBUTION FORMULA. For the period designated in AA §6-4 below, the
Employer will make the following Employer Contributions on behalf of
Participants who satisfy the allocation conditions designated in AA §6-5 below.
Any Employer Contribution authorized under this AA §6-2 will be allocated in
accordance with the allocation formula selected under AA §6-3.

þ (a)
Discretionary contribution. The Employer will determine in its sole discretion
how much, if any, it will make as an Employer Contribution.

¨ (b)
Fixed contribution.

¨ (1)
% of each Participant’s Plan Compensation.

¨ (2)
$         for each Participant.

¨ (3)
The Employer Contribution will be determined in accordance with any Collective
Bargaining Agreement(s) addressing retirement benefits of Collectively Bargained
Employees under the Plan.

¨ (c)
Service-based contribution. The Employer will make the following contribution:

¨ (1)
Discretionary. A discretionary contribution determined as a uniform percentage
of Plan Compensation or a uniform dollar amount for each period of service
designated below.

¨ (2)
Fixed percentage.        % of Plan Compensation paid for each period of service
designated below.

¨ (3)
Fixed dollar. $        for each period of service designated below.

The service-based contribution will be based on the following periods of
service:
¨ (4)
Each Hour of Service

¨ (5)
Each week of employment

¨ (6)
Describe period:     

The service-based contribution is subject to the following rules.
¨ (7)
Describe any special provisions that apply to service-based contribution:     

[Note: Any period described in subsection (6) must apply uniformly to all
Participants and cannot exceed a 12-month period. Any special provisions under
subsection (7) must satisfy the nondiscrimination requirements under Code
§401(a)(4) and the regulations thereunder.]


10

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (d)
Year of Service contribution. The Employer will make an Employer Contribution
based on Years of Service with the Employer.

Years of Service
Contribution %
¨ (1)      For Years of Service between        and       
      %
¨ (2)      For Years of Service between        and       
      %
¨ (3)      For Years of Service between        and       
      %
¨ (4)      For Years of Service        and above
      %

For this purpose, a Year of Service is each Plan Year during which an Employee
completes at least 1,000 Hours of Service. Alternatively, a Year of Service is:
      
[Note: Any alternative definition of a Year of Service must meet the
requirements of a Year of Service as defined in Section 2.03 of the Plan.]
¨ (e)
Prevailing Wage Formula. The Employer will make a contribution for each
Participant’s Prevailing Wage Service based on the hourly contribution rate for
the Participant’s employment classification. (See Section 3.02(a)(5) of the
Plan.)

¨ (1)
Amount of contribution. The Employer will make an Employer Contribution based on
the hourly contribution rate for the Participant’s employment classification.
The Prevailing Wage Contribution will be determined as follows:

¨ (i)
The Employer Contribution will be determined based on the required contribution
rates for the employment classifications under the applicable federal, state or
municipal prevailing wage laws. For any Employee performing Prevailing Wage
Service, the Employer may make the required contribution for such service
without designating the exact amount of such contribution.

¨ (ii)
The Employer will make the Prevailing Wage Contribution based on the hourly
contribution rates as set forth in the Addendum attached to this Adoption
Agreement. However, if the required contribution under the applicable federal,
state or municipal prevailing wage law provides for a greater contribution than
set forth in the Addendum, the Employer may make the greater contribution as a
Prevailing Wage Contribution.

¨ (2)
Offset of other contributions. The contributions under the Prevailing Wage
Formula will offset the following contributions under this Plan. (See Section
3.02(a)(5) of the Plan.)

¨ (i)
Employer Contributions (other than Safe Harbor Employer Contributions)

¨ (ii)
Safe Harbor Employer Contributions.

¨ (iii)
Qualified Nonelective Contributions (QNECs)

¨ (iv)
Matching Contributions (other than Safe Harbor Matching Contributions)

¨ (v)
Safe Harbor Matching Contributions.

¨ (vi)
Qualified Matching Contributions (QMACs)

[Note: If subsection (ii) or (v) is checked, the Prevailing Wage contribution
must satisfy the requirements for a Safe Harbor Contribution.]
¨ (3)
Modification of default rules. Section 3.02(a)(5) of the Plan contains default
rules for administering the Prevailing Wage Formula. Complete this subsection
(3) to modify the default provisions.

¨ (i)
Application to Highly Compensated Employees. Instead of applying only to
Nonhighly Compensated Employees, the Prevailing Wage Formula applies to all
eligible Participants, including Highly Compensated Employees.

¨ (ii)
Minimum age and service conditions. Instead of no minimum age or service
condition, Prevailing Wage contributions are subject to a one Year of Service
(as defined in AA§4-3) and age 21 minimum age and service requirement with
semi-annual Entry Dates.

¨ (iii)
Allocation conditions. Instead of no allocation conditions, the Prevailing Wage
contributions are subject to a 1,000 Hours of Service and last day employment
allocation condition, as set forth under Section 3.09 of the Plan.



11

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (iv)
Vesting. Instead of 100% immediate vesting, Prevailing Wage contributions will
vest under the following vesting schedule (as defined in Section 7.02 of the
Plan):

¨ (A)
6-year graded vesting schedule

¨B)
3-year cliff vesting schedule

¨(v)
Describe:     

[Note: Overriding the default provisions under this subsection (3) may restrict
the ability of the Employer to take full credit for Prevailing Wage
Contributions for purposes of satisfying its obligations under applicable
federal, state or municipal prevailing wage laws. Any modifications must satisfy
the nondiscrimination requirements under Code §401(a)(4) and should be
consistent with the applicable federal, state or municipal prevailing wage laws.
See Section 3.02(a)(5) of the Plan.]
þ (f)
Describe special rules for determining contributions under Plan: An Employer
Retirement contribution may be made to Eligible Employees hired prior to January
1, 2006. Enhanced Retirement contributions may be made to Eligible Employees
hired on or after January 1, 2006.    

[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]
6-3
ALLOCATION FORMULA.

¨ (a)
Pro rata allocation. The discretionary Employer Contribution under AA §6-2 will
be allocated:

¨ (1)
as a uniform percentage of Plan Compensation.

¨ (2)
as a uniform dollar amount.

¨ (b)
Fixed contribution. The fixed Employer Contribution under AA §6-2 will be
allocated in accordance with the selections made under AA §6-2.

¨ (c)
Permitted disparity allocation. The discretionary Employer Contribution under AA
§6-2 will be allocated under the two-step method (as defined in Section
3.02(a)(1)(ii)(A) of the Plan), using the Taxable Wage Base (as defined in
Section 1.136 of the Plan) as the Integration Level. However, for any Plan Year
in which the Plan is Top Heavy, the four-step method (as defined in Section
3.02(a)(1)(ii)(B) of the Plan) applies, unless provided otherwise under
subsection (2) below.

To modify these default rules, complete the appropriate provision(s) below.
¨ (1)
Integration Level. Instead of the Taxable Wage Base, the Integration Level is:

¨(i)
       % of the Taxable Wage Base, increased (but not above the Taxable Wage
Base) to the next higher:

¨ (A)    N/A    ¨ (B)    $1    
¨ (C)    $100    ¨ (D)    $1,000
¨ (ii)
$          (not to exceed the Taxable Wage Base)

¨ (iii)
20% of the Taxable Wage Base

[Note: See Section 3.02(a)(1)(ii) of the Plan for rules regarding the Maximum
Disparity Rate that may be used where an Integration Level other than the
Taxable Wage Base is selected.]
¨ (2)
Four-step method.

¨(i)
Instead of applying only when the Plan is top heavy, the four-step method will
always be used.

¨ (ii)
The four-step method will never be used, even if the Plan is Top Heavy.

¨ (iii)
In applying step one and step two under the four-step method, instead of using
Total Compensation, the Plan will use Plan Compensation. (See Section
3.02(a)(1)(ii)(B) of the Plan.)

¨ (3)
Describe special rules for applying permitted disparity allocation formula:     

[Note: Any special rules must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]
¨ (d)
Uniform points allocation. The discretionary Employer Contribution designated in
AA §6-2 will be allocated to each Participant in the ratio that each
Participant's total points bears to the total points of all Participants. A
Participant will receive the following points:

¨ (1)
        point(s) for each      year(s) of age (attained as of the end of the
Plan Year).

¨ (2)
        point(s) for each $         (not to exceed $200) of Plan Compensation.



12

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (3)
        point(s) for each         Year(s) of Service. For this purpose, Years of
Service are determined:

¨ (i)
In the same manner as determined for eligibility.

¨ (ii)
In the same manner as determined for vesting.

¨ (iii)
Points will not be provided with respect to Years of Service in excess of
       .

¨ (e)
Employee group allocation. The Employer may make a separate Employer
Contribution to the Participants in the following allocation groups. The
Employer must notify the Trustee in writing of the amount of the contribution to
be allocated to each allocation group.

¨ (1)
A separate discretionary Employer Contribution may be made to each Participant
of the Employer (i.e., each Participant is in his/her own allocation group).

¨ (2)
A separate discretionary or fixed Employer Contribution may be made to the
following allocation groups. If no fixed amount is designated for a particular
allocation group, the contribution made for such allocation group will be
allocated as a uniform percentage of Plan Compensation or as a uniform dollar
amount to all Participants within that allocation group.

[Note: The allocation groups designated above must be clearly defined in a
manner that will not violate the definite allocation formula requirement of
Treas. Reg. §1.401-1(b)(1)(ii). See Section 3.02(a)(1)(iv)(B)(V) of the Plan for
restrictions that apply with respect to “short-service” Employees. In the case
of self-employed individuals (i.e., sole proprietorships or partnerships), the
requirements of 1.401(k)-1(a)(6) continue to apply, and the allocation method
should not be such that a cash or deferred election is created for a
self-employed individual as a result of application of the allocation method.]
¨ (3)
Special rules. The following special rules apply to the Employee group
allocation formula.

¨ (i)
Family Members. In determining the separate groups under (2) above, each Family
Member (as defined in Section 1.65 of the Plan) of a Five Percent Owner is
always in a separate allocation group. If there are more than one Family
Members, each Family Member will be in a separate allocation group.

¨ (ii)
Benefiting Participants who do not receive Minimum Gateway Contribution. In
determining the separate groups under (2) above, Benefiting Participants who do
not receive a Minimum Gateway Contribution are always in a separate allocation
group. If there are more than one Benefiting Participants who do not receive a
Minimum Gateway Contribution, each will be in a separate allocation group. (See
Section 3.02(a)(1)(iv)(B)(III) of the Plan.)

¨ (iii)
More than one Employee group. Unless designated otherwise under this subsection
(iii), if a Participant is in more than one allocation group described in (2)
above during the Plan Year, the Participant will receive an Employer
Contribution based on the Participant’s status on the last day of the Plan Year.
(See Section 3.02(a)(1)(iv)(A) of the Plan.)

¨ (A)
Determined separately for each Employee group. If a Participant is in more than
one allocation group during the Plan Year, the Participant’s share of the
Employer Contribution will be based on the Participant’s status for the part of
the year the Participant is in each allocation group.

¨ (B)
Describe:     

[Note: Any language under this subsection (B) must be definitely determinable
and may not violate the nondiscrimination requirements under Code §401(a)(4).]
¨ (f)
Age-based allocation. The discretionary Employer Contribution designated in AA
§6-2 will be allocated under the age-based allocation formula so that each
Participant receives a pro rata allocation based on adjusted Plan Compensation.
For this purpose, a Participant’s adjusted Plan Compensation is determined by
multiplying the Participant’s Plan Compensation by an Actuarial Factor (as
described in Section 1.04 of the Plan).

A Participant’s Actuarial Factor is determined based on a specified interest
rate and mortality table. Unless designated otherwise under (1) or (2) below,
the Plan will use an applicable interest rate of 8.5% and a UP-1984 mortality
table.
¨  (1)
Applicable interest rate. Instead of 8.5%, the Plan will use an interest rate of
      % (must be between 7.5% and 8.5%) in determining a Participant’s Actuarial
Factor.



13

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (2)
Applicable mortality table. Instead of the UP-1984 mortality table, the Plan
will use the following mortality table in determining a Participant’s Actuarial
Factor:     

¨  (3)
Describe special rules applicable to age-based allocation:     

[Note: See Exhibit A of the Plan for sample Actuarial Factors based on an 8.5%
applicable interest rate and the UP-1984 mortality table. If an interest rate or
mortality table other than 8.5% or UP-1984 is selected, appropriate Actuarial
Factors must be calculated. Any alternative interest or mortality factors must
meet the requirements for standard interest and mortality assumptions as defined
in Treas. Reg. §1.401(a)(4)-12. Any special rules described under subsection (3)
may not violate the nondiscrimination requirements under Code §401(a)(4).]
¨ (g)
Service-based allocation formula. The service-based Employer Contribution
selected in AA §6-2 will be allocated in accordance with the selections made
under the service-based allocation formula in AA §6-2.

¨ (h)
Year of Service allocation formula. The Year of Service Employer Contribution
selected in AA §6-2 will be allocated in accordance with the selections made
under the Year of Service allocation formula in AA §6-2.

¨ (i)
Prevailing Wage allocation formula. The Prevailing Wage Employer Contribution
selected in AA §6-2 will be allocated in accordance with the selections made
under the Prevailing Wage allocation formula in AA §6-2. The Employer may attach
an Addendum to the Adoption Agreement setting forth the hourly contribution rate
for the employment classifications eligible for Prevailing Wage contributions.

þ (j)
Describe special rules for determining allocation formula: The Employer
Retirement contribution will be up to one-half percent of an Eligible Employee's
Compensation. The Enhanced Retirement Contribution will equal 3% of an Eligible
Employee's Compensation.    

[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]
6-4
SPECIAL RULES. No special rules apply with respect to Employer Contributions
under the Plan, except to the extent designated under this AA §6-4. Unless
designated otherwise, in determining the amount of the Employer Contributions to
be allocated under this AA §6, the Employer Contribution will be based on Plan
Compensation earned during the Plan Year. (See Section 3.02(c) of the Plan.)

þ (a)
Period for determining Employer Contributions. Instead of the Plan Year,
Employer Contributions will be determined based on Plan Compensation earned
during the following period: [The Plan Year must be used if the permitted
disparity allocation method is selected under AA §6-3 above.]

¨ (1)    Plan Year quarter
¨ (2)    calendar month
¨ (3)    payroll period
þ (4)    Other: The period for determining Employer Retirement contributions is
the payroll period. The period for determining Enhanced Retirement contributions
is the Plan Year.    
[Note: Although Employer Contributions are determined on the basis of Plan
Compensation earned during the period designated under this subsection, this
does not require the Employer to actually make contributions or allocate
contributions on the basis of such period. Employer Contributions may be
contributed and allocated to Participants at any time within the contribution
period permitted under Treas. Reg. §1.415(c)-1(b)(6)(B), regardless of the
period selected under this subsection. Any alternative period designated under
subsection (4) may not exceed a 12-month period and will apply uniformly to all
Participants.]
¨ (b)
Limit on Employer Contributions. The Employer Contribution elected in AA §6-2
may not exceed:

¨ (1)          % of Plan Compensation
¨ (2)    $      
¨ (3)
Describe:     

[Note: Any limitations under this subsection (3) must satisfy the
nondiscrimination requirements of Code §401(a)(4) and the regulations
thereunder.]
¨ (c)
Offset of Employer Contribution.

¨ (1)
A Participant’s allocation of Employer Contributions under AA §6-2 of this Plan
is reduced by contributions under                                      [insert
name of plan(s)]. (See Section 3.02(d)(2) of the Plan.)

¨ (2)
In applying the offset under this subsection, the following rules apply:     

[Note: Any language regarding the offset of benefits must satisfy the
nondiscrimination requirements under Code §401(a)(4) and the regulations
thereunder.]


14

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (d)
Special rules:     

[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]
6-5
ALLOCATION CONDITIONS. A Participant must satisfy any allocation conditions
designated under this AA §6-5 to receive an allocation of Employer Contributions
under the Plan.

[Note: Any allocation conditions set forth under this AA §6-5 do not apply to
Prevailing Wage Contributions under AA §6-2, Safe Harbor Employer Contributions
under AA §6C, or QNECs under AA §6D, unless provided otherwise under those
specific sections. See AA §4-5 for treatment of service with Predecessor
Employers for purposes of applying the allocation conditions under this AA
§6-5.]
¨ (a)
No allocation conditions apply with respect to Employer Contributions under the
Plan.

¨ (b)
Safe harbor allocation condition. An Employee must be employed by the Employer
on the last day of the Plan Year OR must complete more than:

¨ (1)
        (not to exceed 500) Hours of Service during the Plan Year.

¨ (i)    Hours of Service are determined using actual Hours of Service.
¨ (ii)
Hours of Service are determined using the following Equivalency Method (as
defined under AA §4-3):

¨ (A)    Monthly    ¨ (B)    Weekly
¨ (C)
Daily    ¨ (D)    Semi-monthly

¨ (2)
        (not more than 91) consecutive days of employment with the Employer
during the Plan Year.

[Note: Under this safe harbor allocation condition, an Employee will satisfy the
allocation conditions if the Employee completes the designated Hours of Service
or period of employment, even if the Employee is not employed on the last day of
the Plan Year. See Section 3.09 of the Plan for rules regarding the application
of this allocation condition to the minimum coverage test.]
¨ (c)
Employment condition. An Employee must be employed with the Employer on the last
day of the Plan Year.

¨ (d)
Minimum service condition. An Employee must be credited with at least:

¨ (1)            (not to exceed 1,000) Hours of Service during the Plan Year.
¨ (i)    Hours of Service are determined using actual Hours of Service.
¨ (ii)
Hours of Service are determined using the following Equivalency Method (as
defined under AA §4-3):

¨ (A)    Monthly    ¨ (B)    Weekly
¨ (C)
Daily    ¨ (D)    Semi-monthly

¨ (2)
        (not more than 182) consecutive days of employment with the Employer
during the Plan Year.

¨ (e)
Application to a specified period. The allocation conditions selected under this
AA §6-5 apply on the basis of the Plan Year. Alternatively, if an employment or
minimum service condition applies under this AA §6-5, the Employer may elect
under this subsection to apply the allocation conditions on a periodic basis as
set forth below. (See Section 3.09(a) of the Plan for a description of the rules
for applying the allocation conditions on a periodic basis.)

¨ (1)
Period for applying allocation conditions. Instead of the Plan Year, the
allocation conditions set forth under subsection (2) below apply with respect to
the following periods:

¨ (i)    Plan Year quarter
¨ (ii)    calendar month
¨ (iii)    payroll period
¨ (iv)    Other:     
¨ (2)
Application to allocation conditions. If this subsection is checked to apply
allocation conditions on the basis of specified periods, to the extent an
employment or minimum service allocation condition applies under this AA §6-5,
such allocation condition will apply based on the period selected under
subsection (1) above, unless designated otherwise below:

¨ (i)
Only the employment condition will be based on the period selected in subsection
(1) above.

¨ (ii)
Only the minimum service condition will be based on the period selected in
subsection (1) above.

¨ (iii)    Describe any special rules:     


15

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




[Note: Any special rules under subsection (iii) must satisfy the
nondiscrimination requirements of Code §401(a)(4).]
¨ (f)
Exceptions.

¨ (1)
The above allocation condition(s) will not apply if the Employee:

¨ (i)
dies during the Plan Year.

¨ (ii)
terminates employment due to becoming Disabled.

¨ (iii)
terminates employment after attaining Normal Retirement Age.

¨ (iv)
terminates employment after attaining Early Retirement Age.

¨ (v)
is on an authorized leave of absence from the Employer.

¨ (2)
The exceptions selected under subsection (1) will apply even if an Employee has
not terminated employment at the time of the selected event(s).

¨ (3)
The exceptions selected under subsection (1) do not apply to:

¨ (i)
an employment condition designated under this AA §6-5.

¨ (ii)
a minimum service condition designated under this AA §6-5.

þ (g)
Describe any special rules governing the allocation conditions under the Plan:
No allocation conditions apply with respect to the Employer Retirement
contributions. To receive the Enhanced Retirement contribution, the employee
must be employed on the last day of the Plan Year.     

[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]
    
SECTION 6A
SALARY DEFERRALS
6A-1
SALARY DEFERRALS. Are Employees permitted to make Salary Deferrals under the
Plan?

þ 
Yes

¨ 
No [If “No” is checked, skip to Section 6B.]

6A-2
MAXIMUM LIMIT ON SALARY DEFERRALS. Unless designated otherwise under this AA
§6A-2, a Participant may defer any amount up to the Elective Deferral Dollar
Limit and the Code §415 Limitation (as set forth in Sections 5.02 and 5.03 of
the Plan).

þ (a)
Salary Deferral Limit. A Participant may not defer an amount in excess of:

þ (1)
100    % of Plan Compensation

¨ (2)
$    .

[Note: If both (1) and (2) are checked, the deferral limit is the lesser of the
amounts selected.]
Any limit described in subsection (1) or (2) above applies with respect to the
following period:
¨ (3)
Plan Year.

þ (4)
the portion of the Plan Year during which the individual is eligible to
participate.

¨ (5)
each separate payroll period during which the individual is eligible to
participate.



16

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (b)
Different limit for Highly Compensated Employees and Nonhighly Compensated
Employees. The Salary Deferral Limit described above applies only to Employees
who are Highly Compensated Employees as of the first day of the Plan Year. For
Nonhighly Compensated Employees, the following limit applies:

¨ (1)
No limit (other than the Elective Deferral Dollar Limit and the Code §415
Limitation).

¨ (2)
Nonhighly Compensated Employee limit.

¨ (i)
% of Plan Compensation

¨ (ii)
$    

during the following period:
¨ (iii)
Plan Year.

¨ (iv)
the portion of the Plan Year during which the individual is eligible to
participate.

¨ (v)
each separate payroll period during which the individual is eligible to
participate.

[Note: Any percentage or dollar limit imposed on Nonhighly Compensated Employees
under (i) and/or (ii) above may not be lower than the percentage or dollar limit
imposed on Highly Compensated Employees under (a) above. If both (i) and (ii)
are checked, the deferral limit is the lesser of the amounts selected.]
¨ (c)
Special limit for bonus payments. If bonus payments are not excluded from the
definition of Plan Compensation under AA §5-3, Employees may defer any amounts
out of bonus payments, subject to the Elective Deferral Dollar Limit and the
Code §415 Limitation (as defined in Sections 5.02 and 5.03 of the Plan) and any
other limit on Salary Deferrals under this AA 6A-2. The Employer may use this
section to impose special limits on bonus payments or may impose special limits
on bonus payments under the Salary Deferral Election. (See Section 3.03(a) of
the Plan.)

¨ 
A Participant may defer up to        % (not to exceed 100%) of any bonus payment
(subject to the Elective Deferral Dollar Limit and the Code §415 Limitation)
without regard to any other limits described under this AA §6A-2.

[Note: If this (c) is checked, bonus payments may not be excluded from Plan
Compensation in the Deferral column under AA §5-3.]
¨ (d)
Describe any other limits that apply with respect to Salary Deferrals under the
Plan:     

[Note: Any limits provided under this AA §6A-2 must satisfy the
nondiscrimination requirements under Code §401(a)(4).]
6A-3
MINIMUM DEFERRAL RATE. Unless designated otherwise under this AA §6A-3, no
minimum deferral requirement applies under the Plan. Alternatively, a
Participant must defer at least the following amount in order to make Salary
Deferrals under the Plan.

þ (a)    1       % of Plan Compensation for a payroll period.
¨ (b)    $        for a payroll period.
¨ (c)    Describe.     
[Note: If more than one limit applies under this AA §6A-3, the minimum deferral
rate is the lesser of the amounts designated under this AA §6A-3. Any minimum
deferral rates provided under this AA §6A-3 must comply with the
nondiscrimination requirements under Code §401(a)(4).]
6A-4
CATCH-UP CONTRIBUTIONS. Catch-Up Contributions are permitted under the Plan,
unless designated otherwise under this AA §6A-4.

¨ 
Catch-Up Contributions are not permitted under the Plan.

6A-5
ROTH DEFERRALS. Roth Deferrals (as defined in Section 3.03(e) of the Plan) are
not permitted under the Plan, unless designated otherwise under this AA §6A-5.

¨ (a)
Availability of Roth Deferrals. Roth Deferrals are permitted under the Plan.
[Note: If Roth Deferrals are effective as of a date later than the Effective
Date of the Plan, designate such special Effective Date in AA §6A-9 below. Roth
Deferrals may not be made prior to January 1, 2006.]

¨ (b)
Distribution of Roth Deferrals. Unless designated otherwise under this
subsection, to the extent a Participant takes a distribution or withdrawal from
his/her Salary Deferral Account(s), the Participant may designate the extent to
which such distribution is taken from the Pre-Tax Deferral Account or from the
Roth Deferral Account. (See Section 8.11(b)(2) of the Plan for default
distribution rules if a Participant fails to designate the appropriate Account
for corrective distributions from the Plan.)

Alternatively, the Employer may designate the order of distributions for the
distribution types listed below:
¨ (1)
Distributions and withdrawals.

¨ (i)
Any distribution will be taken on a pro rata basis from the Participant’s
Pre-Tax Deferral Account and Roth Deferral Account.



17

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (ii)
Any distribution will be taken first from the Participant’s Roth Deferral
Account and then from the Participant’s Pre-Tax Deferral Account.

¨ (iii)
Any distribution will be taken first from the Participant’s Pre-Tax Deferral
Account and then from the Participant’s Roth Deferral Account.

¨ (2)
Distribution of Excess Deferrals.

¨ (i)
Distribution of Excess Deferrals will be made from Roth and Pre-Tax Deferral
Accounts in the same proportion that deferrals were allocated to such Accounts
for the calendar year.

¨ (ii)
Distribution of Excess Deferrals will be made first from the Roth Deferral
Account and then from the Pre-Tax Deferral Account.

¨ (iii)
Distribution of Excess Deferrals will be made first from the Pre-Tax Deferral
Account and then from the Roth Deferral Account.

¨ (3)
Distribution of Salary Deferrals to Highly Compensated Employees to correct ADP
or ACP Test failure.

¨ (i)
Distribution of Excess Contributions (or Excess Aggregate Contributions) will be
made from Roth and Pre-Tax Deferral Accounts in the same proportion that
deferrals were allocated to such Accounts for the Plan Year.

¨ (ii)
Distribution of Excess Contributions (or Excess Aggregate Contributions) will be
made first from the Roth Deferral Account and then from the Pre-Tax Deferral
Account.

¨ (iii)
Distribution of Excess Contributions (or Excess Aggregate Contributions) will be
made first from the Pre-Tax Deferral Account and then from the Roth Deferral
Account.

¨ (c)
In-Plan Roth Conversions (pre-2013 provisions). Unless elected under this
subsection, the Plan does not permit a Participant to make an In-Plan Roth
Conversion under the Plan. To override this provision to allow Participants to
make an In-Plan Roth Conversion, this subsection must be completed.

¨ (1)
Effective date. Effective                            [not earlier than 9/27/2010
or later than 12/31/2012], a Participant may elect to convert all or any portion
of his/her non-Roth vested Account Balance to an In-Plan Roth Conversion
Account.

[Note: The Plan must provide for Roth Deferrals under AA §6A-5 as of the
effective date designated in this subsection (1). The provisions under this
subsection do not address the provisions under the American Taxpayer Relief Act
of 2012 (ATRA). To apply the rules under ATRA for In-Plan Roth Conversions made
on or after January 1, 2013, see Appendix B of the Plan and Interim Amendment
#1.]
¨ (2)
Additional in-service distribution options for In-Plan Roth Conversions. For a
Participant to convert his/her contributions to Roth contributions, the
Participant must be eligible to take a distribution from the Plan. This
subsection (2) may be used to add the in-service distribution options under the
Plan applicable only to In-Plan Roth Conversions.

¨ (i)
In-service distribution events: In addition to any in-service distribution
options described in AA §10, the following in-service distribution options apply
for In-Plan Roth Conversions: [Check the appropriate boxes.]

¨ (A)
Attainment of age 59½ for all contribution sources

¨ (B)
Attainment of age 59½ for Salary Deferrals (including QNECs, QMACs and Safe
Harbor Contributions, if applicable)

¨ (C)
Attainment of age       for contribution sources other than Salary Deferrals
(and QNECs, QMACs and Safe Harbor Contributions, if applicable).

¨ (D)
Completion of       (cannot be less than 60) months of participation in the
Plan. (Not applicable to Salary Deferrals, QNECs, QMACs or Safe Harbor
Contributions, as applicable.)      

¨ (E)
The amounts being withdrawn have been held in Plan for at least two years. (Not
applicable to Salary Deferrals, QNECs, QMACs or Safe Harbor Contributions, as
applicable.)

¨ (F)
Other distribution event:     

[Note: For Salary Deferrals (including any QNECs, QMACs or Safe Harbor
Contributions), a Participant must be at least age 59½ to take an in-service
distribution. For Employer Contributions and Matching Contributions, the Plan
may authorize an in-service distribution upon a stated event, including the
attainment of any age. Any selection in subsection (F) must be definitely
determinable and


18

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




not subject to Employer discretion.]
¨ (ii)
In-service distribution option available only to accomplish In-Plan Roth
Conversion. If this subsection (ii) is checked, the in-service distribution
options described in subsection (i) will be permitted only to accomplish an
In-Plan Roth Conversion.

[Note: An in-service distribution may be limited solely to accomplish a Roth
conversion only if the Plan does not already authorize an in-service
distribution. Thus, this subsection (ii) will not apply to the extent an
in-service distribution is already authorized under the Plan.]
¨ (3)
Contribution sources. An Employee may only elect to make an In-Plan Roth
Conversion from the following sources: [Check all contribution sources available
under the Plan from which an In-Plan Roth Conversion is available.]

¨ (i)
All available sources under the Plan

¨ (ii)
Pre-tax Salary Deferrals

¨ (iii)
Employer Contributions

¨ (iv)
Matching Contributions

¨ (v)
Safe Harbor Contributions

¨ (vi)
QNECs and QMACs

¨ (vii)
After-Tax Contributions

¨ (viii)
Rollover Contributions

¨ (ix)
Describe:     

[Note: Any selection in subsection (ix) must be definitely determinable and not
subject to Employer discretion.]
¨ (4)
Limits applicable to In-Plan Roth Conversions. The following limits apply in
determining the amounts that are eligible for an In-Plan Roth Conversion.

¨ (i)
Check this box if Roth conversions may only be made from contribution sources
that are fully vested (i.e., 100% vested).

[Note: If an In-Plan Roth Conversion is permitted from partially-vested sources,
special rules apply for determining the vested percentage of such amounts after
conversion. See Section 7.09 of the Plan.]
¨ (ii)
A Participant may not make an In-Plan Roth Conversion of less than $       (may
not exceed $1,000).

¨ (iii)
A Participant may not make an In-Plan Roth Conversion of any outstanding loan
amount.

[Note: If this subsection (iii) is not checked, a Participant may convert
amounts that are attributable to an outstanding loan, to the extent the loan
relates to a contribution source that is eligible for conversion under
subsection (3) above.]
¨ (iv)
Describe:     

[Note: Any selection in subsection (iv) must be definitely determinable and not
subject to Employer discretion.]
¨ (5)
Amounts available to pay federal and state taxes generated from an In-Plan Roth
Conversion.

¨ (i)
In-service distribution. If the Plan does not otherwise permit an in-service
distribution at the time of the In-Plan Roth Conversion and this subsection (i)
is checked, a Participant may elect to take an in-service distribution solely to
pay taxes generated from the In-Plan Roth Conversion.

¨ (ii)
Participant loan. Generally, a Participant may request a loan from the Plan to
the extent permitted under Section 13 of the Plan and Appendix B of this
Adoption Agreement. However, to the extent a Participant loan is not otherwise
allowed and this subsection (ii) is selected, a Participant may receive a
Participant loan solely to pay taxes generated from an In-Plan Roth Conversion.

[Note: If this subsection (ii) is selected and Participant loans are not
otherwise authorized under the Plan, any Participant loan made pursuant to this
subsection (ii) will be made in accordance with the default loan policy
described in Section 13 of the Plan.]
¨ (6)
Distribution from In-Plan Roth Conversion Account. Distributions from the
In-Plan Roth Conversion account will be permitted as follows:



19

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (i)
In-service distributions will not be permitted from an In-Plan Roth Conversion
account until the earliest date a distribution would otherwise be permitted for
any contribution source eligible for conversion, without regard to the
conversion distribution.

¨ (ii)
An in-service distribution may be made from the In-Plan Roth Conversion account
at any time.

¨ (iii)
A separate In-Plan Roth Conversion account will be maintained for converted
amounts attributable to Rollover Contributions and/or After-Tax Contributions.
An in-service distribution may be made at any time from this separate account.

¨ (iv)
Describe distribution options:     

[Note: This subsection (6) may not be used to eliminate an in-service
distribution option that was otherwise available at the time of the In-Plan Roth
Conversion. Thus, for example, if a Participant is permitted to make an In-Plan
Roth Conversion of After-Tax Contributions or Rollover contributions, and such
contributions are eligible for immediate distribution at the time of the In-Plan
Roth Conversion, those amounts must continue to be available for distribution
after the In-Plan Roth Conversion. Subsection (iii) permits the protection of
the immediate distribution option for Rollover and After-Tax Contributions while
still delaying the distribution of other contribution sources. If subsection
(iii) is checked, subsection (i) or (iv) should also be checked to describe
distribution options for other contribution sources. To the extent a selection
in this subsection (6) results in an improper elimination of a distribution
right, the provisions of this subsection (6) will not apply.]
¨ (d)
Describe any special rules that apply to Roth Deferrals under the Plan:     

[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]
6A-6
ADP TESTING. The ADP Test will be performed using the Current Year Testing
Method, unless designated otherwise under this AA §6A-6. (See Section 6.01(a) of
the Plan.)

¨ (a)
Prior Year Testing Method. Instead of the Current Year Testing Method, the Plan
will use the Prior Year Testing Method in running the ADP Test.

[Note: If the Plan is a Safe Harbor 401(k) Plan (as designated in AA §6C below),
the Plan must use the Current Year Testing Method. Thus, for any year the Plan
is a Safe Harbor 401(k) Plan, the Current Year Testing Method applies,
regardless of any selection under this subsection.]
¨ (b)
Application of Current Year Testing Method. The Current Year Testing Method has
applied since the         Plan Year. [If the Plan has switched from the Prior
Year Testing Method to the Current Year Testing Method, this subsection may be
checked to designate the first Plan Year for which the Current Year Testing
Method applies.]

¨ (c)
Special rule for first Plan Year. If this is a new 401(k) Plan, the testing
method selected in this AA §6A-6 applies for purposes of applying the ADP Test
for the first Plan Year of the Plan, unless designated otherwise under this
subsection. If the Prior Year Testing Method applies, the ADP of the Nonhighly
Compensated Group for the first Plan Year is deemed to be 3%. (See Section
6.01(a)(3) of the Plan.)

¨ (1)
Instead of the Prior Year Testing Method, the Plan will use the Current Year
Testing Method for the first Plan Year for which the 401(k) Plan is effective.

¨ (2)
Instead of the Current Year Testing Method, the Plan will use the Prior Year
Testing Method for the first Plan Year for which the 401(k) Plan is effective.

6A-7
CHANGE OR REVOCATION OF DEFERRAL ELECTION: In addition to the Participant’s
Entry Date under the Plan, a Participant’s election to change or resume a
deferral election will be effective as set forth under the Salary Reduction
Agreement or other written procedures adopted by the Plan Administrator.
Alternatively, the Employer may designate under this AA §6A-7 specific dates as
of which a Participant may change or resume a deferral election. (See Section
3.03(b) of the Plan.)

¨ (a)
The first day of each calendar quarter

¨ (b)
The first day of each Plan Year

¨ (c)
The first day of each calendar month

þ (d)
The beginning of each payroll period

¨ (e)
Other:     

[Note: A Participant must be permitted to change or revoke a deferral election
at least once per year. Unless designated otherwise, a Participant may revoke a
deferral election (on a prospective basis) at any time.]


20

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




6A-8
AUTOMATIC CONTRIBUTION ARRANGEMENT. No automatic contribution provisions apply
under Section 3.03(c) of the Plan, unless provided otherwise under this AA
§6A-8.

þ (a)
Automatic deferral election. Upon becoming eligible to make Salary Deferrals
under the Plan (pursuant to AA §3 and AA §4), a Participant will be deemed to
have entered into a Salary Deferral Election for each payroll period, unless the
Participant completes a Salary Deferral Election (subject to the limitations
under AA §6A-2 and AA §6A-3) in accordance with procedures adopted by the Plan
Administrator.

þ (1)
Effective date of Automatic Contribution Arrangement. The automatic deferral
provisions under this AA §6A-8 are effective as of:

þ (i)
The Effective Date of this Plan as set forth under the Employer Signature Page.

¨ (ii)
                  [insert date]

¨ (iii)
As set forth under a prior Plan document. [Note: If this subsection (iii) is
checked, the automatic deferral provisions under this AA §6A-8 will apply as of
the original Effective Date of the automatic contribution arrangement. Unless
provided otherwise under this AA §6A-8, an Employee who is automatically
enrolled under a prior Plan document will continue to be automatically enrolled
under the current Plan document.]

þ (2)
Automatic Contribution Arrangement. Check this subsection (2) if the Plan is
designated as an Automatic Contribution Arrangement, as described under Section
3.03(c) of the Plan. [Note: Unless an election is made under this AA §6A-8 that
is inconsistent with the requirements of an Eligible Automatic Contribution
Arrangement (EACA), the Automatic Contribution Arrangement will qualify as an
EACA, as described in Section 3.03(c)(1) of the Plan.]

þ (i)
Automatic deferral percentage.

þ (A)
6       % of Plan Compensation

¨ (B)
$       

þ (ii)
Automatic increase. If elected under this subsection (ii), the automatic
deferral amount will increase each Plan Year by the following amount. (See
Section 3.03(c) of the Plan.)

þ (A)
1       % of Plan Compensation     

¨ (B)
$         

¨ (C)
Describe:     

Any automatic increase elected under this subsection (ii) will not cause the
automatic deferral amount to exceed:
þ (D)
10       % of Plan Compensation     

¨ (E)
$          

¨ (F)
Describe:     

¨ (3)
Qualified Automatic Contribution Arrangement (QACA). Check this subsection if
the Plan is designated as a QACA under Section 6.04(b) of the Plan. [Note: If
this subsection (3) is checked, a QACA Safe Harbor Contribution must also be
selected under AA §6C-2.]

¨ (i)
Automatic deferral percentage.        % [must be at least 3% and no more than
10%] of Plan Compensation.

¨ (ii)
Automatic increase. If elected under this subsection (ii), the automatic
deferral amount will increase each Plan Year by the following amount:

¨ (A)
       % of Plan Compensation

but not in excess of
¨ (B)
       % [not less than 6% or more than 10%] of Plan Compensation

[Note: If the percentage under subsection (i) is less than 6% of Plan
Compensation, an automatic deferral of at least 1% must apply under subsection
(A). If no percentage is entered under subsection (B), any automatic increase
selected under subsection (ii) will not exceed 10% of Plan Compensation.]


21

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




þ (4)
Application of automatic deferral provisions. The automatic deferral election
under subsection (2) or (3), as applicable, will apply to new Participants and
existing Participants as set forth under this subsection (4).

þ (i)
New Participants. The automatic deferral provisions apply to all eligible
Participants who do not enter into a Salary Deferral Election (including an
election not to defer) and who:

¨ (A)
become Participants on or after the effective date of the automatic deferral
provisions.

þ (B)
are hired on or after the effective date of the automatic deferral provisions.

þ (ii)
Current Participants. The automatic deferral provisions apply to all other
eligible Participants as follows:

¨ (A)
Automatic deferral provisions apply to all current Participants who have not
entered into a Salary Deferral Election (including an election not to defer
under the Plan).

¨ (B)
Automatic deferral provisions apply to all current Participants who have not
entered into a Salary Deferral Election that is at least equal to the automatic
deferral amount under subsection (2)(i) or (3)(i), as applicable. Current
Participants who have made a Salary Deferral Election that is less than the
automatic deferral amount or who have not made a Salary Deferral Election will
automatically be increased to the automatic deferral amount unless the
Participant enters into a new Salary Deferral election on or after the effective
date of the automatic deferral provisions.

þ (C)
Automatic deferral provisions do not apply to current Participants. Only new
Participants described in subsection (i) are subject to the automatic deferral
provisions. [Note: This subsection (C) may not be selected if the Plan is a QACA
under subsection (3). Also see Section 3.03(c)(2)(i) of the Plan for the
application of this subsection under an EACA.]

¨ (D)
Describe:     

[Note: Any special provisions under subsection (D) must comply with the
nondiscrimination requirements under Code §401(a)(4).]
þ (iii)
Treatment of automatic deferrals. Any Salary Deferrals made pursuant to an
automatic deferral election will be treated as Pre-Tax Salary Deferrals, unless
designated otherwise under this subsection (iii).

¨ 
Any Salary Deferrals made pursuant to an automatic deferral election will be
treated as Roth Deferrals. [This subsection (iii) may only be checked if Roth
Deferrals are permitted under AA §6A-5.]

[Note: Any Salary Deferral Election (including an election not to defer under
the Plan) made after the effective date of the automatic deferral provisions
will override such automatic deferral provisions. See Section 6.04(b)(1)(iii) of
the Plan for the application of this provision to rehired Employees.]
þ (5)
Application of automatic increase. Unless designated otherwise under this
subsection (5), if an automatic increase is selected under subsection (2)(ii) or
(3)(ii) above, the automatic increase will take effect as of the first day of
the second Plan Year following the Plan Year in which the automatic deferral
election first becomes effective with respect to a Participant. (See Section
3.03(c)(2)(iii) of the Plan.)

þ (i)
First Plan Year. Instead of applying as of the second Plan Year, the automatic
increase described in subsection (2)(ii) or (3)(ii), as applicable, takes effect
as of the appropriate date (as designated under subsection (iii) below) within
the first Plan Year following the date automatic contributions begin.

¨ (ii)
Designated Plan Year. Instead of applying as of the second Plan Year, the
automatic increase described in subsection (2)(ii) or (3)(ii), as applicable,
takes effect as of the appropriate date (as designated under subsection (iii)
below) within the           Plan Year following the Plan Year in which the
automatic deferral election first becomes effective with respect to a
Participant. [Note: If this subsection (ii) is checked and the Plan is intended
to qualify for the QACA safe harbor, the Plan must satisfy the minimum deferral
requirements. See Section 6.04(b)(1)(i) of the Plan for special rules that apply
if this subsection (ii) is checked for a QACA plan. Also see Rev. Rul. 2009-30.]

þ (iii)
Effective date. The automatic increase described under subsection (2)(ii) or
(3)(ii), as applicable, is generally effective as of the first day of the Plan
Year. If this subsection (iii) is checked, instead of becoming effective on the
first day of the Plan Year, the automatic increase will be effective on:

¨ (A)
The anniversary of the Participant's date of hire.

¨ (B)
The anniversary of the Participant's first automatic deferral contribution.

¨ (C)
The first day of each calendar year.



22

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




þ (D)
Other date: July 1    

[Note: If this subsection (iii) is checked and the Plan is intended to qualify
for the QACA safe harbor, the Plan must satisfy the minimum deferral
requirements. See Section 6.04(b)(1)(i) of the Plan for special rules that apply
if this subsection (iii) is checked for a QACA plan. Also see Rev. Rul.
2009-30.]
¨ (iv)
Special rules:     

[Note: Any special rules under this subsection (iv) must satisfy the rules
applicable to automatic increases under Treas. Reg. §1.401(k)-3, if applicable,
and must satisfy the nondiscrimination requirements under Code §401(a)(4).]
¨ (6)
Treatment of terminated Employees. Unless designated otherwise under subsection
(i) below, a Participant’s affirmative election to defer (or to not defer) will
cease upon termination of employment. In addition, unless designated otherwise
under subsection (ii) below, in applying the automatic deferral provisions under
the Plan, a rehired Participant is treated as a new Employee if the Participant
is precluded from making automatic deferrals to the Plan for a full Plan Year.

¨ (i)
Terminated Employees. If this subsection (i) is selected, a terminated
Participant’s affirmative election to defer (or to not defer) will not cease
upon termination of employment. Thus, a Participant who entered into an election
to defer (or not to defer) prior to termination of employment will not be
subject to the automatic deferral provisions upon rehire. (See Section
3.03(c)(2)(i) of the Plan.)

¨ (ii)
Rehired Employees. If this provision applies, a Participant who is precluded
from making automatic deferrals to the Plan for a full Plan Year will not be
treated as a new Employee for purposes of applying the automatic deferral
provisions under the Plan. Thus, a rehired Participant’s minimum deferral
percentage will continue to be calculated based on the date the individual first
began making automatic deferrals under the Plan. (See Section 6.04(b)(1)(iii) of
the Plan.)

þ (b)
Permissible Withdrawals under Automatic Contribution Arrangement.

þ (1)
Permissible withdrawals allowed. If the Plan satisfies the requirements for an
EACA (as set forth in Section 3.03(c)(2) of the Plan) or a QACA (as set forth in
Section 6.04(b) of the Plan), the permissible withdrawal provisions under
Section 3.03(c)(3) of the Plan apply. Thus, a Participant who receives an
automatic deferral may withdraw such contributions (and earnings attributable
thereto) within the time period set forth under Section 3.03(c)(3) of the Plan,
without regard to the in-service distribution provisions selected under AA
§10-1.

¨ (2)
No permissible withdrawals. Although the Plan contains an automatic deferral
election that is designed to satisfy the requirements of an EACA or QACA, the
permissible withdrawal provisions under this subsection (b) are not available.

þ (3)
Time period for electing a permissible withdrawal. Instead of a 90-day election
period, a Participant must request a permissible withdrawal no later than
45          [may not be less than 30 or more than 90] days after the date the
Plan Compensation from which such Salary Deferrals are withheld would otherwise
have been included in gross income.

¨ (c)
Other automatic deferral provisions:     

[Note: Any language added under this subsection must comply with the
nondiscrimination requirements under Code §401(a)(4) and the regulations
thereunder.]
6A-9
SPECIAL DEFERRAL EFFECTIVE DATES. Unless designated otherwise under this AA
§6A-9, a Participant is eligible to make Salary Deferrals under the Plan as of
the Effective Date of the Plan (as designated in the Employer Signature Page).
However, in no case may a Participant begin making Salary Deferrals prior to the
later of the date the Employee becomes a Participant, the date the Participant
executes a Salary Reduction Agreement or the date the Plan is adopted or
effective. (See Section 3.03(a) of the Plan.)

To designate a later Effective Date for Salary Deferrals or Roth Deferrals,
complete this AA §6A-9.
¨ (a)
Salary Deferrals. A Participant is eligible to make Salary Deferrals under the
Plan as of:

¨(1)
the date the Plan is executed by the Employer (as indicated on the Employer
Signature Page).

¨ (2)
           (insert date).

¨ (b)
Roth Deferrals. The Roth Deferral provisions under AA §6A-5 are effective as of
             . [If Roth Deferrals are permitted under AA §6A-5 above, Roth
Deferrals are effective as of the Effective Date applicable to Salary Deferrals
under this AA §6A-9, unless a later date is designated under this subsection.]



23

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




6A-10
SIMPLE 401(k) PLAN PROVISIONS. The SIMPLE 401(k) provisions under Section 6.05
of the Plan do not apply unless specifically elected under this AA §6A-10.

¨ (a)
By checking this box the Employer elects to have the SIMPLE 401(k) provisions
described in Section 6.05 of the Plan apply.

¨ (1)
Employer will make Matching Contribution under Section 6.05(b)(3) of the Plan.

¨(2)
Employer will make Employer Contribution under Section 6.05(b)(4) of the Plan.

¨ (b)
Other SIMPLE 401(k) provisions:     

[Note: This AA §6A-10 may only be checked if the Plan uses a calendar-year Plan
Year and the Employer is an Eligible Employer as defined in Section 6.05(a)(1)
of the Plan. All contributions under the SIMPLE 401(k) Plan are 100% vested at
all times. If this AA §6A-10 is selected, no contributions may be authorized
under AA §6 and AA §6B- §6D. Any special rules under subsection (b) must satisfy
the nondiscrimination requirements under Code §401(a)(4).]
    
SECTION 6B
MATCHING CONTRIBUTIONS
6B-1
MATCHING CONTRIBUTIONS. Is the Employer authorized to make Matching
Contributions under the Plan?

þ 
Yes. [Check this box if Matching Contributions may be made under the Plan,
including Matching Contributions that satisfy the ACP safe harbor (i.e.,
Matching Contributions that are made in addition to the Safe Harbor
Contributions required to satisfy the ADP safe harbor under AA §6C-2(a)).]

¨ 
No. [Check this box if there are no Matching Contributions or the only Matching
Contributions are Safe Harbor Matching Contributions that satisfy the ADP safe
harbor under AA §6C-2(a). If “No” is checked, skip to Section 6C.]

6B-2
MATCHING CONTRIBUTION FORMULA: For the period designated in AA §6B-5 below, the
Employer will make the following Matching Contribution on behalf of Participants
who satisfy the allocation conditions under AA §6B-7 below. [See AA §6B-3 for
the definition of Eligible Contributions for purposes of the Matching
Contributions under the Plan. If the Plan provides for After-Tax Employee
Contributions, also see AA §6D-2 to determine the application of the Matching
Contribution formulas to After-Tax Employee Contributions.]

¨ (a)
Discretionary match. The Employer will determine in its sole discretion how
much, if any, it will make as a Matching Contribution. Such amount can be
determined either as a uniform percentage of deferrals or as a flat dollar
amount for each Participant.

þ (b)
Fixed match. The Employer will make a Matching Contribution for each Participant
equal to:

þ (1)
60 % of Eligible Contributions made for each period designated in AA §6B-5
below.

¨ (2)
$         for each period designated in AA §6B-5 below.

¨ (3)
% of Eligible Contributions made for each period designated in AA §6B-5 below.
However, to receive the Matching Contribution for a given period, a Participant
must contribute Eligible Contributions equal to at least         % of Plan
Compensation for such period.

¨ (4)
$     for each period designated in AA §6B-5 below. However, to receive the
Matching Contribution for a given period, a Participant must contribute Eligible
Contributions equal to at least         % of Plan Compensation for such period.

¨ (c)
Tiered match. The Employer will make a Matching Contribution to all Participants
based on the following tiers of Eligible Contributions.

¨ (1)
Tiers as percentage of Plan Compensation.

Eligible Contributions
Fixed
Match %
Discretionary Match
¨ (i) Up to        % of Plan Compensation
%
¨
¨ (ii) From     % up to     % of Plan Compensation
%
¨
¨ (iii) From     % up to     % of Plan Compensation
%
¨
¨ (iv) From     % up to     % of Plan Compensation
%
¨



24

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¬ (2)Tiers as dollar amounts.
Eligible Contributions
Fixed
Match
Discretionary Match
¨ (i) Up to $       
%
¨
¨ (ii) From $        up to $       
%
¨
¨ (iii) From $        up to $       
%
¨
¨ (iv) Above $        
%
¨

[Note: If the Plan is designed to satisfy the ACP safe harbor with respect to
the Matching Contributions, the rate of Matching Contribution may not increase
as the rate of Eligible Contributions increases.]
¨ (d)
Year of Service match. The Employer will make a Matching Contribution as a
uniform percentage of Eligible Contributions to all Participants based on Years
of Service with the Employer.

Years of Service
Matching %
¨ (1) From         up to Years of Service
%
¨ (2) From         up to Years of Service
%
¨ (3) From         up to Years of Service
%
¨ (4) Years of Service equal to and above
%

For this purpose, a Year of Service is each Plan Year during which an Employee
completes at least 1,000 Hours of Service. Alternatively, a Year of Service is:
[Note: Each separate rate of Matching Contribution must satisfy the
nondiscrimination requirements under Treas. Reg. §1.401(a)(4)-4 as a separate
benefit, right or feature. Any alternative definition of a Year of Service must
meet the requirements of a Year of Service as defined in Section 2.03 of the
Plan.]
¨ (e)
Different Employee groups. The Employer may make a different Matching
Contribution to the Employee groups designated under subsection (1) below. The
Matching Contribution will be allocated separately to each designated Employee
group in accordance with the formula designated under subsection (2).

(1)
Designated Employee groups.

(2)
Matching Contribution formulas.

¨ (i)
Discretionary Matching Contribution. The Employer may make a different
discretionary Matching Contribution for each Employee group designated under
subsection (1).

¨ (ii)
Different Matching Contribution formula. The following Matching Contribution
will apply for each Employee group designated under subsection (1).

[Note: Each separate rate of Matching Contribution must satisfy the
nondiscrimination requirements under Treas. Reg. §1.401(a)(4)-4 as a separate
benefit, right or feature.]
¨ (f)
Describe special rules for determining allocation formula:     

[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]
6B-3
CONTRIBUTIONS ELIGIBLE FOR MATCHING CONTRIBUTIONS (“ELIGIBLE CONTRIBUTIONS”).
Unless designated otherwise under this AA §6B-3, all Salary Deferrals, including
any Roth Deferrals and Catch-Up Contributions are eligible for the Matching
Contributions designated under AA §6B-2.

þ (a)
Matching Contributions. Only the following contribution sources are eligible for
a Matching Contribution under AA §6B-2:

þ (1)
Pre-tax Salary Deferrals

¨ (2)
Roth Deferrals

þ (3)
Catch-Up Contributions

[Note: Any amounts excluded under this subsection do not apply to Safe Harbor
Matching Contributions under AA §6C-2. See AA §6D-2 to determine eligibility of
After-Tax Employee Contributions for Matching Contributions.]


25

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (b)
Application of Matching Contributions to elective deferrals made under another
plan maintained by the Employer. If this subsection is checked, the Matching
Contributions described in AA §6B-2 will apply to elective deferrals made under
another plan maintained by the Employer.

¨ (1)
The Matching Contribution designated in AA §6B-2 above will apply to elective
deferrals under the following plan maintained by the Employer:     

¨ (2)
The following special rules apply in determining the amount of Matching
Contributions under this Plan with respect to elective deferrals under the plan
described in subsection (1):     

[Note: This subsection may be used to describe special provisions applicable to
Matching Contributions provided with respect to elective deferrals under another
plan maintained by the Employer, including another qualified plan, Code §403(b)
plan or Code §457(b) plan.]
þ (c)
Special rules. The following special rules apply for purposes of determining the
Matching Contribution under this AA §6B-3: A Participant who receives a
non-hardship withdrawal of After-Tax or Company Matching contributions is
suspended from receiving Company Matching contributions for three months
following date of the withdrawal.    

[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4) and the regulations thereunder. If contribution sources are
limited for only certain Matching Contributions, those limitations may be
described under this subsection.]
6B-4
LIMITS ON MATCHING CONTRIBUTIONS. In applying the Matching Contribution
formula(s) selected under AA §6B-2 above, all Eligible Contributions are
eligible for Matching Contributions, unless elected otherwise under this AA
§6B-4. [See AA §6D-2 for any limits that apply with respect to After-Tax
Employee Contributions.]

¨ (a)
ACP safe harbor match. The Matching Contribution formula(s) selected in AA §6B-2
are designed to satisfy the ACP Safe Harbor as described in Section 6.04(i) of
the Plan. Therefore, any Matching Contribution selected in AA §6B-2 will only
apply with respect to Eligible Contributions that do not exceed 6% of Plan
Compensation and to the extent any Matching Contribution formula is
discretionary, the total amount of discretionary Matching Contributions will not
exceed 4% of Plan Compensation for the Plan Year.

[Note: If this subsection is checked, no allocation conditions should be
selected under AA §6B-7. If allocation conditions are selected under AA §6B-7,
the Matching Contributions under this AA §6B-2 may not qualify for the ACP safe
harbor. See Section 6.04(i) of the Plan.]
þ (b)
Limit on the amount of Eligible Contributions. The Matching Contribution
formula(s) selected in AA §6B-2 above apply only to Eligible Contributions that
do not exceed:

þ (1)    6    % of Plan Compensation.
¨ (2)    $    .
¨ (3)
A discretionary amount determined by the Employer.

[Note: If both (1) and (2) are selected, the limit under this subsection is the
lesser of the percentage selected in subsection (1) or the dollar amount
selected in subsection (2).]
¨ (c)
Limit on Matching Contributions. The total Matching Contribution provided under
the formula(s) selected in AA §6B-2 above will not exceed:

¨ (1)
     % of Plan Compensation.

¨ (2)
$    .

¨ (d)
Application of limits. The limits identified under this AA §6B-4 do not apply to
the following Matching Contribution formula(s):

¨ (1)Any limit on the amount of Eligible Contributions does not apply to:
¨ (2) Any limit on Matching Contributions does not apply to:
 
¨ (i)Discretionary match
¨ (i)Discretionary match
¨ (ii)Fixed match
¨ (ii)Fixed match
¨ (iii)Tiered match
¨ (iii)Tiered match
¨ (iv)Year of Service match
¨ (iv)Year of Service match
¨ (v)Employee group match
¨ (v)Employee group match

  
¨ (e)
Special limits applicable to Matching Contributions:     

[Note: Any special provisions under this subsection must comply with the
nondiscrimination requirements under Code §401(a)(4).]


26

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




6B-5
PERIOD FOR DETERMINING MATCHING CONTRIBUTIONS. The Matching Contribution
formula(s) selected in AA §6B-2 above (including any limitations on such amounts
under AA §6B-4) are based on Eligible Contributions and Plan Compensation for
the Plan Year. To apply a different period for determining the Matching
Contributions and limits under AA §6B-2 and AA §6B-3, complete this AA §6B-5.

þ (a)
payroll period

¨ (b)
Plan Year quarter

¨ (c)
calendar month

¨ (d)
Other:     

[Note: Although Matching Contributions (and any limits on those Matching
Contributions) will be determined on the basis of the period designated under
this AA §6B-5, this does not require the Employer to actually make contributions
or allocate contributions on the basis of such period. Matching Contributions
may be contributed and allocated to Participants at any time within the
contribution period permitted under Treas. Reg. §1.415-6, regardless of the
period selected under this AA §6B-5. Any alternative period designated under
this AA §6B-5 may not exceed a 12-month period and will apply uniformly to all
Participants.]
[Note: In determining the amount of Matching Contributions for a particular
period, if the Employer actually makes Matching Contributions to the Plan on a
more frequent basis than the period selected in this AA §6B-5, a Participant
will be entitled to a true-up contribution to the extent he/she does not receive
a Matching Contribution based on the Eligible Contributions and/or Plan
Compensation for the entire period selected in this AA §6B-5. If a period other
than the Plan Year is selected under this AA §6B-5, the Employer may make an
additional discretionary Matching Contribution equal to the true-up contribution
that would otherwise be required if Plan Year was selected under this AA §6B-5.
See Section 3.04(c) of the Plan.]
6B-6
ACP TESTING. The ACP Test will be performed using the Current Year Testing
Method, unless designated otherwise under this AA §6B-6. (See Section 6.02(a) of
the Plan.)

¨ (a)
Prior Year Testing Method. Instead of the Current Year Testing Method, the Plan
will use the Prior Year Testing Method in running the ACP Test.

[Note: If the Plan is intended to be a Safe Harbor 401(k) Plan (as designated in
AA §6C below), the Plan must use the Current Year Testing Method. Thus, for any
year the Plan is a Safe Harbor 401(k) Plan, the Current Year Testing Method
applies, regardless of any selection under this subsection.]
¨(b)
Application of Current Year Testing Method. The Current Year Testing Method has
applied since the           Plan Year. [If the Plan has switched from the Prior
Year Testing Method to the Current Year Testing Method, this subsection may be
checked to designate the first Plan Year for which the Current Year Testing
Method applies.]

¨ (c)
Special rule for first Plan Year. If this is a new 401(m) Plan, the testing
method selected in this AA §6B-6 applies for purposes of applying the ACP Test
for the first Plan Year of the Plan, unless designated otherwise under this
subsection. If the Prior Year Testing Method applies, the ACP of the Nonhighly
Compensated Employee Group for the first Plan Year is deemed to be 3%. (See
Section 6.02(a)(3) of the Plan.)

¨ (1)
Instead of the Prior Year Testing Method, the Plan will use the Current Year
Testing Method for the first Plan Year for which the 401(m) Plan is effective.

¨ (2)
Instead of the Current Year Testing Method, the Plan will use the Prior Year
Testing Method for the first Plan Year for which the 401(m) Plan is effective.

6B-7
ALLOCATION CONDITIONS. A Participant must satisfy any allocation conditions
designated under this AA §6B-7 to receive an allocation of Matching
Contributions under the Plan.

[Note: Any allocation conditions set forth under this AA §6B-7 do not apply to
Safe Harbor Matching Contributions under AA §6C or QMACs under AA §6D, unless
provided otherwise under those specific sections. See AA §4-5 for treatment of
service with Predecessor Employers for purposes of applying the allocation
conditions under this AA §6B-7.]
þ (a)
No allocation conditions apply with respect to Matching Contributions under the
Plan.

¨ (b)
Safe harbor allocation condition. An Employee must be employed by the Employer
on the last day of the Plan Year OR must complete more than:

¨ (1)
        (not to exceed 500) Hours of Service during the Plan Year.

¨ (i)
Hours of Service are determined using actual Hours of Service.

¨ (ii)
Hours of Service are determined using the following Equivalency Method (as
defined under AA §4-3):

¨ (A)    Monthly    ¨ (B)    Weekly
¨ (C)
Daily    ¨ (D)    Semi-monthly

¨ (2)
        (not more than 91) consecutive days of employment with the Employer
during the Plan Year.



27

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




[Note: Under this safe harbor allocation condition, an Employee will satisfy the
allocation conditions if the Employee completes the designated Hours of Service
or period of employment, even if the Employee is not employed on the last day of
the Plan Year. See Section 3.09 of the Plan for rules regarding the application
of this allocation condition to the minimum coverage test.]
¨ (c)
Employment condition. An Employee must be employed with the Employer on the last
day of the Plan Year.

¨ (d)
Minimum service condition. An Employee must be credited with at least:

¨ (1)
        Hours of Service (not to exceed 1,000) during the Plan Year.

¨ (i)    Hours of Service are determined using actual Hours of Service.
¨ (ii)
Hours of Service are determined using the following Equivalency Method (as
defined under AA §4-3):

¨ (A)    Monthly    ¨ (B)    Weekly
¨ (C)    Daily    ¨ (D)    Semi-monthly
¨ (2)
        (not more than 182) consecutive days of employment with the Employer
during the Plan Year.

¨ (e)
Application to a specified period. The allocation conditions selected under this
AA §6B-7 apply on the basis of the Plan Year. Alternatively, if an employment or
minimum service condition applies under this AA §6B-7, the Employer may elect
under this subsection to apply the allocation conditions on a periodic basis as
set forth below. (See Section 3.09(a) of the Plan for a description of the rules
for applying the allocation conditions on a periodic basis.)

¨ (1)
Period for applying allocation conditions. Instead of the Plan Year, the
allocation conditions set forth under subsection (2) below apply with respect to
the following periods:

¨ (i)    Plan Year quarter
¨ (ii)    calendar month
¨ (iii)    payroll period
¨ (iv)    Other:     
¨ (2)
Application to allocation conditions. To the extent an employment or minimum
service allocation condition applies under this AA §6B-7, such allocation
condition will apply based on the period selected under subsection (1) above,
unless designated otherwise below:

¨ (i)    Only the employment condition will be based on the period selected in
subsection (1) above.
¨ (ii)
Only the minimum service condition will be based on the period selected in
subsection (1) above.

¨ (iii)
Describe any special rules:     

[Note: Any special rules under subsection (iii) must satisfy the
nondiscrimination requirements of Code §401(a)(4).]
¨ (f)
Exceptions.

¨ (1)
The above allocation condition(s) will not apply if the Employee:

¨ (i)
dies during the Plan Year.

¨ (ii)
terminates employment as a result of becoming Disabled.

¨ (iii)
terminates employment after attaining Normal Retirement Age.

¨ (iv)
terminates employment after attaining Early Retirement Age.

¨ (v)
is on an authorized leave of absence from the Employer.

¨ (2)
The exceptions selected under subsection (1) will apply even if an Employee has
not terminated employment at the time of the selected event(s).

¨ (3)
The exceptions selected under subsection (1) do not apply to:

¨ (i)
an employment condition designated under this AA §6B-7.

¨ (ii)
a minimum service condition designated under this AA §6B-7.

¨ (v)
the following Matching Contributions:

¨ (A)
Discretionary match

¨ (B)
Fixed match

¨ (C)
Tiered match



28

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (D)
Year of Service match

¨ (E)
Employee group match

¨ (g)
Describe any special rules governing the allocation conditions under the Plan:
    

[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]
    
SECTION 6C
SAFE HARBOR 401(k) CONTRIBUTIONS
6C-1
SAFE HARBOR 401(k) PLAN. Is the Plan intended to be a Safe Harbor 401(k) Plan?

¨ 
Yes

þ 
No [If “No” is checked, skip to Section 6D.]

6C-2
SAFE HARBOR CONTRIBUTIONS. To qualify as a Safe Harbor 401(k) Plan, the Employer
must make a Safe Harbor/QACA Safe Harbor Matching Contribution or Safe
Harbor/QACA Safe Harbor Employer Contribution. The Safe Harbor Contribution
elected under this AA §6C-2 will be in addition to any Employer Contribution or
Matching Contribution elected in AA §6 or AA §6B above.

¨ (a)
Safe Harbor/QACA Safe Harbor Matching Contribution.

¨ (1)
Safe Harbor Matching Contribution formula.

¨ (i)
Basic match: 100% of Salary Deferrals up to the first 3% of Plan Compensation,
plus 50% of Salary Deferrals up to the next 2% of Plan Compensation.

¨ (ii)
Enhanced match:        % of Salary Deferrals up to        % of Plan
Compensation.

¨ (iii)
Tiered match:     % of Salary Deferrals up to the first        % of Plan
Compensation,

¨ (A)
plus        % of Salary Deferrals up to the next        % of Plan Compensation,

¨ (B)
plus        % of Salary Deferrals up to the next        % of Plan Compensation.

[Note: The enhanced match under subsection (ii) and the tiered match under
subsection (iii) must provide a matching contribution that is at least
equivalent at all deferral levels to the basic match described in subsection
(i). If the enhanced match or tiered match applies to Salary Deferrals in excess
of 6% of Plan Compensation or if the tiered match provides for a greater level
of match at higher levels of Salary Deferrals, the Matching Contribution will be
subject to ACP Testing. See Section 6.04(i)(2) of the Plan.]
¨ (2)
QACA Safe Harbor Matching Contribution formula. [Note: Also must select AA
§6A-8.]

¨ (i)
Basic match: 100% of Salary Deferrals up to the first 1% of Plan Compensation,
plus 50% of Salary Deferrals up to the next 5% of Plan Compensation.

¨ (ii)
Enhanced match:         % of Salary Deferrals up to         % of Plan
Compensation.

¨ (iii)
Tiered match:         % of Salary Deferrals up to the first         % of Plan
Compensation,

¨ (A)
plus         % of Salary Deferrals up to the next         % of Plan
Compensation,

¨ (B)
plus         % of Salary Deferrals up to the next         % of Plan
Compensation.

[Note: The enhanced match under subsection (ii) and the tiered match under
subsection (iii) must provide a matching contribution that is at least
equivalent at all deferral levels to the basic match described in subsection
(i). If the enhanced match or tiered match applies to Salary Deferrals in excess
of 6% of Plan Compensation or if the tiered match provides for a greater level
of match at higher levels of Salary Deferrals, the Matching Contribution will be
subject to ACP Testing. See Section 6.04(i)(2) of the Plan.]


29

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




(3)
Period for determining Safe Harbor Matching Contributions. Instead of the Plan
Year, the Safe Harbor/QACA Safe Harbor Matching Contribution formula selected in
(1) or (2) above is based on Salary Deferrals for the following period:

¨ (i)    payroll period
¨ (ii)
Plan Year quarter

¨ (iii)
calendar month

¨ (iv)
Other:     

[Note: In determining the amount of Safe Harbor/QACA Safe Harbor Matching
Contributions for a particular period, if the Employer actually makes Safe
Harbor/QACA Safe Harbor Matching Contributions to the Plan on a more frequent
basis than the period selected in this subsection (3), a Participant will be
entitled to a “true-up” contribution to the extent he/she does not receive a
Safe Harbor/QACA Safe Harbor Matching Contribution based on the Salary Deferrals
and/or Plan Compensation for the entire period selected in subsection (3). Thus,
for example, if Plan Year applies under this subsection (3), additional Safe
Harbor/QACA Safe Harbor Matching Contributions may be required if the Safe
Harbor/QACA Safe Harbor Matching Contributions are made on a more frequent basis
than annually. If true-up contributions will not be made for any Participant
under the Plan, payroll period should be selected under subsection (i).]
¨ (b)
Safe Harbor/QACA Safe Harbor Employer Contribution:     % (not less than 3%) of
Plan Compensation.

[Note: If the Plan is designated as a QACA under AA §6A-8, the Safe Harbor/QACA
Safe Harbor Employer Contribution will be a QACA Safe Harbor Contribution. If
the Plan is not designated as a QACA under AA §6A-8, the Safe Harbor/QACA Safe
Harbor Employer Contribution will be a regular Safe Harbor Employer
Contribution.]
¨ (1)
Supplemental Safe Harbor notice. Check this selection if the Employer will make
the Safe Harbor/QACA Safe Harbor Employer Contribution pursuant to a
supplemental notice, as described in Section 6.04(a)(4)(iii) of the Plan.

[Note: If this subsection (1) is checked, the Safe Harbor/QACA Safe Harbor
Employer Contribution described above will be required for a Plan Year only if
the Employer provides a supplemental notice (as described in Section
6.04(a)(4)(iii) of the Plan). If the Employer properly provides the Safe Harbor
notice but does not provide a supplemental notice, the Employer need not provide
the Safe Harbor/QACA Safe Harbor Employer Contribution described above. In such
a case, the Plan will not qualify as a Safe Harbor 401(k) Plan for that Plan
Year and will be subject to ADP/ACP testing, as applicable. See Section
6.04(a)(4)(iii) of the Plan for rules that apply in subsequent Plan Years.]
¨ (2)
Other plan. Check this subsection (2) if the Safe Harbor/QACA Safe Harbor
Employer Contribution will be made under another plan maintained by the Employer
and identify the plan:


¨ (c)
Special rules: The following special rules apply for purposes of applying the
Safe Harbor provisions under the Plan:     

[Note: Any special rules must satisfy the nondiscrimination requirements of Code
§401(a)(4).]
6C-3
ELIGIBILITY FOR SAFE HARBOR CONTRIBUTION. The Safe Harbor Contribution selected
in AA §6C-2 above will be allocated to all Participants who are eligible to make
Salary Deferrals under the Plan, unless designated otherwise under this AA
§6C-3.

¨ (a)
Availability of Safe Harbor Contributions. Instead of being allocated to all
eligible Participants, the Safe Harbor Contribution selected in AA §6C-2 will be
allocated only to:

¨ (1)
Nonhighly Compensated Participants

¨ (2)
Nonhighly Compensated Participants and any Highly Compensated Non-Key Employees

¨ (b)
Eligible Employees. Unless designated otherwise under this subsection, any
Excluded Employees will be determined under the Deferral column under AA §3-1.
If this subsection is checked, the following Employees will be excluded for
purposes of receiving the Safe Harbor Contribution. [Note: The exclusion of
Employees under this subsection may require additional nondiscrimination
testing. See Section 6.04(c) of Plan.]

¨ (1)
Same exclusions as designated for Matching Contributions under AA §3-1.

¨ (2)
Same exclusions as designated for Employer Contributions under AA §3-1.

¨ (3)    The following Employees are Excluded Employees for purposes of
receiving the Safe Harbor Contribution:
¨ (i)
Collectively Bargained Employees

¨ (ii)
Non-resident aliens who receive no compensation from the Employer which
constitutes U.S. source income

¨ (iii)
Leased Employees

¨ (iv)
Describe:     



30

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




[Note: If subsection (iv) is completed to designate a class of Excluded
Employees, such Employee class must be defined in such a way that it precludes
Employer discretion and may not be based on time or service (e.g., part-time
Employees) and may not provide for an exclusion designed to cover only Nonhighly
Compensated Employees with the lowest amount of compensation and/or the shortest
periods of service which may represent the minimum number of Nonhighly
Compensated Employees necessary to satisfy the coverage requirements under Code
§410(b).]
¨ (c)
Minimum age and service conditions. Unless designated otherwise under this
subsection, the minimum age and service conditions applicable to Salary
Deferrals under AA §4 will apply for purposes of any Safe Harbor Contributions
selected under AA §6C-2. If this subsection is checked, the following minimum
age and service conditions apply for Safe Harbor Contributions. [Note: The
addition of minimum age or service conditions under this subsection may require
additional nondiscrimination testing. See Section 6.04(d) of the Plan.]

¨ (1)
Minimum service requirement.

¨(i)
No minimum service conditions apply.

¨ (ii)
The minimum service conditions applicable to Matching Contributions (as selected
in AA §4).

¨ (iii)
The minimum service conditions applicable to Employer Contributions (as selected
in AA §4).

¨ (iv)
One Year of Service using shifting Eligibility Computation Period. (See Section
2.03(a)(3)(i) of the Plan.)

¨ (v)
The completion of at least          [cannot exceed 1,000] Hours of Service
during the first          months of employment or the completion of a Year of
Service (as defined in AA §4-3), if earlier.

¨ (vi)
Describe:     

[Note: For purposes of determining eligibility for Safe Harbor Contributions, an
Employee may not be required to complete more than one Year of Service.]
¨ (2)
Minimum age requirement.

¨ (i)
No minimum age requirement

¨ (ii)
Age 21

¨ (iii)
Age         (not later than age 21)

¨ (3)
Entry Date.

¨ (i)
Immediate    ¨ (ii)    Semi-annual

¨ (iii)
Quarterly    ¨ (iv)    Monthly

¨ (d)
Describe eligibility conditions:     

[Note: Any additional eligibility conditions must satisfy the requirements of
Code §410(a) and may not violate the nondiscrimination requirements of Code
§401(a)(4).]
6C-4
DEFINITION OF PLAN COMPENSATION. Unless designated otherwise under this AA
§6C-4, Plan Compensation is the same definition as selected under the Deferral
column of AA §5-3 and AA §5-4. [See Note below for special rules applicable to
definition of Plan Compensation.]

¨ (a)
Modification of Plan Compensation. Instead of using the definition of Plan
Compensation used for Salary Deferrals under AA §5-3, the following exclusions
apply for Safe Harbor Contributions:

¨ (1)
No exclusions.

¨ (2)
All fringe benefits, expense reimbursements, deferred compensation, moving
expenses, and welfare benefits are excluded.

¨ (3)
Amounts received as a bonus are excluded.

¨ (4)
Amounts received as commissions are excluded.

¨ (5)
Overtime payments are excluded.

¨ (6)
Describe adjustments to Plan Compensation:     

[Note: Any exclusions selected under subsections (3) - (6) may cause the
definition of Plan Compensation to fail to satisfy a safe harbor definition of
compensation under Code §414(s). Any modification under subsection (6) must be
definitely determinable and preclude Employer discretion. ]
¨ (b)
Exclusions applicable only to Highly Compensated Employees. If this subsection
is checked, any non-safe harbor adjustments selected under AA §5-3 or under this
AA §6C-4, to the extent the adjustments apply to Safe Harbor Contributions, will
apply only to Highly Compensated Employees. [Note: If this subsection is
checked, the definition of Plan Compensation that applies for purposes of
determining the amount of Safe Harbor Contributions under the Plan will



31

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




be deemed to satisfy a safe harbor definition of compensation under Code
§414(s). See Section 1.137 of the Plan for a description of non-safe harbor
compensation adjustments.]
¨ (c)
Compensation while a Participant. Instead of using the period of compensation
designated under AA §5-4 for Salary Deferrals, the following Plan Compensation
will be taken into account for Safe Harbor Contributions:

¨ (1)
Only Plan Compensation earned while the Employee is eligible to receive a Safe
Harbor Contribution.

¨ (2)
Plan Compensation for the entire Plan Year, including compensation earned while
an individual is not eligible to receive the Safe Harbor Contribution.

[Note: In order to qualify as a Safe Harbor 401(k) Plan, the Plan must use a
definition of Plan Compensation that satisfies a nondiscriminatory definition
under Code §414(s). If the definition of Plan Compensation used for determining
Safe Harbor Contributions under the Plan does not satisfy a nondiscriminatory
definition under Code §414(s) for a given Plan Year, the Employer will be deemed
to have elected to use Total Compensation for purposes of determining the Safe
Harbor/QACA Safe Harbor Contribution for such Plan Year. See Section 1.97(a) of
the Plan.]
6C-5
OFFSET OF ADDITIONAL EMPLOYER CONTRIBUTIONS. Any additional Employer
Contributions under AA §6 will be allocated to all eligible Participants in
addition to the Safe Harbor Employer Contribution, unless selected otherwise
under this AA §6C-5.

¨
Check this AA §6C-5 to provide that the Safe Harbor Employer Contribution
offsets any additional Employer Contributions designated under AA §6. For this
purpose, if the permitted disparity allocation method is selected under AA §6-3,
this offset applies only to the second step of the two-step permitted disparity
formula or the fourth step of the four-step permitted disparity formula. (See
Section 3.02(d)(1) of the Plan.)

6C-6
DELAYED EFFECTIVE DATE. The Safe Harbor provisions under this AA §6C are
effective as of the Effective Date of the Plan, as designated in the Employer
Signature Page. To provide for a delayed effective date for the Safe Harbor
provisions, check this AA §6C-6.

¨
The Safe Harbor provisions under this AA §6C are effective beginning          .
Prior to this delayed effective date, the provisions of this AA §6C do not
apply. Thus, prior to the delayed effective date, the Employer is not obligated
to make a Safe Harbor Contribution and the Plan is subject to ADP and ACP
Testing, to the extent applicable.

    
SECTION 6D
SPECIAL CONTRIBUTIONS
6D-1
SPECIAL CONTRIBUTIONS. The following Special Contributions may be made under the
Plan:

¨ (a)
No Special Contributions are permitted. [Skip to Section 7.]

þ (b)
After-Tax Employee Contributions

¨ (c)
Qualified Nonelective Contributions (QNECs)

¨ (d)
Qualified Matching Contributions (QMACs)

[Note: Regardless of any elections under this AA §6D-1, the Employer may make
additional QNECs or QMACs to the Plan on behalf of the Nonhighly Compensated
Employees and use such amounts to correct an ADP or ACP Test violation. See
Sections 6.01(b)(3) and 6.02(b)(3) of the Plan for special rules regarding the
allocation of QNECs/QMACs under the Plan.]
6D-2
AFTER-TAX EMPLOYEE CONTRIBUTIONS. If After-Tax Employee Contributions are
authorized under AA §6D-1, a Participant may contribute any amount as After-Tax
Employee Contributions up to the Code §415 Limitation (as defined in Section
5.03 of the Plan), except as limited under this AA §6D-2.

þ (a)
Limits on After-Tax Employee Contributions. If this subsection is checked, the
following limits apply to After-Tax Employee Contributions:

þ (1)
Maximum limit. A Participant may make After-Tax Employee Contributions up to

þ (i)
100       % of Plan Compensation

¨ (ii)
$         

for the following period:
¨ (iii)
the entire Plan Year.

þ (iv)
the portion of the Plan Year during which the Employee is eligible to
participate.

¨ (v)
each separate payroll period during which the Employee is eligible to
participate.



32

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (2)
Minimum limit. The amount of After-Tax Employee Contributions a Participant may
make for any payroll period may not be less than:

¨ (i)
       % of Plan Compensation.

¨ (ii)
$       .

þ (b)
Eligibility for Matching Contributions. Unless designated otherwise under this
subsection, After-Tax Employee Contributions will not be eligible for Matching
Contributions under the Plan.

þ (1)
After-Tax Employee Contributions are eligible for the following Matching
Contributions under the Plan:

þ (i)
All Matching Contributions elected under AA §6B and AA §6C.

¨ (ii)
All Matching Contributions elected under AA §6B (other than Safe Harbor/QACA
Safe Harbor Matching Contributions elected under AA §6C-2).

¨ (iii)
Only Safe Harbor/QACA Safe Harbor Matching Contributions under AA §6C-2.

¨ (iv)
All Matching Contributions designated under AA §6B-2 and/or AA §6C-2, except for
the following Matching Contributions:     

þ (2)
The Matching Contribution formula only applies to After-Tax Employee
Contributions that do not exceed:

þ (i)
6         % of Plan Compensation.

¨ (ii)
$                  .

¨ (iii)
A discretionary amount determined by the Employer.

þ (c)
Change or revocation of After-Tax Employee Contributions. In addition to the
Participant’s Entry Date under the Plan, a Participant’s election to change or
resume After-Tax Employee Contributions will be effective as of the dates
designated under the After-Tax Employee Contribution election form or other
written procedures adopted by the Plan Administrator. Alternatively, the
Employer may designate under this subsection specific dates as of which a
Participant may change or resume After-Tax Employee Contributions. (See Section
3.06 of the Plan.)

¨ (1)
The first day of each calendar quarter

¨ (2)
The first day of each Plan Year

¨ (3)
The first day of each calendar month

þ (4)
The beginning of each payroll period

¨ (5)
Other:     

[Note: A Participant must be permitted to change or revoke an After-Tax Employee
Contribution election at least once per year. Unless designated otherwise under
subsection (5), a Participant may revoke an election to make After-Tax Employee
Contributions (on a prospective basis) at any time.]
¨ (d)
ACP Testing Method. The same ACP Testing Method will apply to After-Tax Employee
Contributions as applies to Matching Contributions, as designated under AA
§6B-6. If no method is selected under AA §6B-6, the Current Year Testing Method
will apply, unless designated otherwise under this subsection.

¨ 
Instead of the Current Year Testing Method, if no testing method is selected
under AA §6B-6, the Plan will use the Prior Year Testing Method in running the
ACP Test.

[Note: If the Plan is a Safe Harbor 401(k) Plan (as designated in AA §6C), the
Plan must use the Current Year Testing Method.]
þ (e)
Other limits: After-tax contributions, when combined with Deferred Salary
contributions made by a Participant may not exceed 100% of the Participant's
Compensation for the Plan Year.     

[Any other limits must comply with the nondiscrimination requirements under Code
§401(a)(4).]
6D-3
QUALIFIED NONELECTIVE CONTRIBUTIONS (QNECs). If QNECs are authorized under AA
§6D-1, the Employer may make a discretionary QNEC to the Plan as a uniform
percentage of Plan Compensation, a uniform dollar amount, or as a Targeted QNEC.
(See Section 3.02(a)(6)(ii)(B) of the Plan for the description of a Targeted
QNEC.) The Employer also may elect under this AA §6D-3 to make a fixed QNEC to
the Plan. If the Employer decides to make a discretionary QNEC, the Employer
must designate the contribution as a QNEC prior to making such contribution to
the Plan. (See Section 6.01(a)(4) of the Plan for a description of the amount of
QNEC that may be used in the ADP Test and/or ACP Test.)

Unless provided otherwise under this AA §6D-3, any QNEC authorized under AA
§6D-1 will be allocated to Nonhighly Compensated Employees who are eligible to
make Salary Deferrals, without regard to the allocation conditions selected in
AA §6-5. Any contribution designated as a QNEC will automatically be subject to
the requirements for QNECs (as described in Section 3.02(a)(6) of


33

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




the Plan). QNECs will be eligible for in-service distribution under the same
conditions as elected for Salary Deferrals under AA §10 (other than hardship
distributions), unless designated otherwise under AA §10.
To modify these default allocation provisions, complete the applicable
provisions under this AA §6D-3.
¨ (a)
All Participants. Any QNEC made pursuant to this AA §6D-3 will be allocated to
all Participants who are eligible to defer, including Highly Compensated
Employees.

¨ (b)
Fixed QNEC.

¨ (1)
The Employer will make a QNEC each Plan Year equal to        % of Plan
Compensation.

¨ (2)
The Employer will make a QNEC each Plan Year equal to $       .

[Note: A flat dollar QNEC may only be used in the ADP Test to the extent the
QNEC does not violate the Targeted QNEC requirements as set forth in Section
3.02(a)(6)(ii)(B) of the Plan.]
¨ (c)
Allocation conditions. Any QNEC made pursuant to this AA §6D-3 will be allocated
only to Participants who have satisfied the following allocation conditions:

¨ (1)
Safe harbor allocation condition. An Employee must be employed by the Employer
on the last day of the Plan Year OR must complete more than 500 Hours of
Service. (See Section 3.09 of the Plan.)

¨ (2)
Employment condition. An Employee must be employed with the Employer on the last
day of the Plan Year.

¨ (3)
Minimum service condition. An Employee must be credited with at least 1,000 HOS
during the Plan Year.

¨ (4)
Describe:     

¨ (d)
Eligibility for QNECs. In determining eligibility for QNECs, only those
Participants who are eligible for the following contributions will share in the
allocation of QNECs (subject to the selections in this AA §6D-3):

¨ (1)
Employer Contributions

¨ (2)
Matching Contributions

¨ (3)
Describe:     

¨ (e)
Special rules:     

[Note: Any special provisions under this AA §6D-3 must satisfy the
nondiscrimination requirements of Code §401(a)(4) and the regulations
thereunder.]
6D-4
QUALIFIED MATCHING CONTRIBUTIONS (QMACs): If QMACs are authorized under AA
§6D-1, the Employer may make a discretionary QMAC as a uniform percentage of
Plan Compensation. If the Employer decides to make a discretionary QMAC, the
Employer must designate the contribution as a QMAC prior to making such
contribution to the Plan. Unless provided otherwise under this AA §6D-4, any
QMAC authorized under AA §6D-1 will be allocated only to Nonhighly Compensated
Employees, without regard to the allocation conditions selected in AA §6B-7. Any
discretionary Matching Contribution designated as a QMAC will automatically be
subject to the requirements for QMACs (as described in Section 3.04(d) of the
Plan). QMACs will be eligible for in-service distribution under the same
conditions as elected for Salary Deferrals under AA §10 (other than hardship
distributions). (See Section 6.02(a)(1) of the Plan for a description of the
amount of QMAC that may be used in the ADP Test and/or ACP Test.)

To modify these default allocation provisions, complete the applicable provision
under this AA §6D-4.
¨ (a)
Eligibility for QMAC. The discretionary QMAC will be allocated to all
Participants (instead of only to Nonhighly Compensated Employees).

¨ (b)
Designated QMACs. The Employer may designate under this subsection to treat
specific Matching Contributions under AA §6B-2 as QMACs. [Any Matching
Contributions designated as QMACs will automatically be subject to the
requirements for QMACs (as described in Section 3.04(d) of the Plan),
notwithstanding any contrary selections in this Adoption Agreement.]

¨ (1)
All Matching Contributions are designated as QMACs.

¨ (2)
The following Matching Contributions described in AA §6B-2 are designated as
QMACs:     

¨ (3)
Any discretionary QMAC made pursuant to this AA §6D-4 will be allocated as a
Targeted QMAC, as described in Section 3.04(d)(2) of the Plan.

¨ (c)
Allocation conditions. Any QMAC made pursuant to this AA §6D-4 will be allocated
only to Participants who have satisfied the following allocation conditions:

¨ (1)
Safe harbor allocation condition. An Employee must be employed by the Employer
on the last day of the Plan Year OR must complete more than 500 Hours of
Service. (See Section 3.09 of the Plan.)



34

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (2)
Employment condition. An Employee must be employed with the Employer on the last
day of the Plan Year.

¨ (3)
Minimum service condition. An Employee must be credited with at least 1,000 HOS
during the Plan Year.

¨ (4)
Describe:     

¨ (d)
Special rules:     

[Note: Any special provisions under this AA §6D-4 must satisfy the
nondiscrimination requirements of Code §401(a)(4) and the regulations
thereunder.]
    
SECTION 7
RETIREMENT AGES
7-1
NORMAL RETIREMENT AGE: Normal Retirement Age under the Plan is:

þ (a)
Age 65        (not to exceed 65).

¨ (b)
The later of age         (not to exceed 65) or the      (not to exceed 5th)
anniversary of the Employee’s participation commencement date (as defined in
Section 1.89 of the Plan).

¨ (c)
(may not be later than the later of age 65 or the 5th anniversary of the
Employee’s participation commencement date).

[Note: Effective May 22, 2007, for Plans initially adopted on or after May 22,
2007, and effective for the first Plan Year beginning on or after July 1, 2008,
for Plans initially adopted prior to May 22, 2007, if the Plan contains any
assets transferred from a Money Purchase Plan (or any other pension plan
described in Treas. Reg. §1.401-1(a)(2)(i)), the Normal Retirement Age selected
in this AA §7-1 must be reasonably representative of the typical retirement age
for the industry in which the Plan Participants work. An NRA under age 55 is
presumed not to satisfy this requirement while a Normal Retirement Age of at
least age 62 is deemed to be reasonable. See Section 1.89 of the Plan.]
7-2
EARLY RETIREMENT AGE: Unless designated otherwise under this AA §7-2, there is
no Early Retirement Age under the Plan.

þ (a)
A Participant reaches Early Retirement Age if he/she is still employed after
attainment of each of the following:

þ (1)    Attainment of age 50       
¨ (2)
The         anniversary of the date the Employee commenced participation in the
Plan, and/or

¨ (3)
The completion of         Years of Service, determined as follows:

¨ (i)
Same as for eligibility.

¨ (ii)
Same as for vesting

¨ (b)
Describe.     

[Note: Any special rules under this subsection must preclude Employer discretion
and must satisfy the nondiscrimination requirements of Code §401(a)(4) and the
regulations thereunder.]
    
SECTION 8
VESTING AND FORFEITURES
8-1
CONTRIBUTIONS SUBJECT TO VESTING. Does the Plan provide for Employer
Contributions under AA §6, Matching Contributions under AA §6B, or QACA Safe
Harbor Contributions under AA §6C that are subject to vesting?

þ 
Yes

¨ 
No [If “No” is checked, skip to Section 9.]

[Note: “Yes” should be checked under this AA §8-1 if the Plan provides for
Employer Contributions and/or Matching Contributions that are subject to a
vesting schedule, even if such contributions are always 100% vested under AA
§8-2. “No” should be checked if the only contributions under the Plan are Salary
Deferrals, Safe Harbor Contributions (other than QACA Safe Harbor
Contributions), QNECs, QMACs and/or After-Tax Employee Contributions. If the
Plan holds Employer Contributions and/or Matching Contributions that are subject
to vesting but the Plan no longer provides for such contributions, see Sections
7.04(e) and 7.13(e) of the Plan for default rules for applying the vesting and
forfeiture rules to such contributions.]


35

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




8-2
VESTING SCHEDULE. The vesting schedule under the Plan is as follows for both
Employer Contributions and Matching Contributions, to the extent authorized
under AA §6 and AA §6B. See Section 7.02 of the Plan for a description of the
various vesting schedules under this AA §8-2. [Note: Any Prevailing Wage
Contributions under AA §6-2, any Safe Harbor Contributions under AA §6C and any
QNECs or QMACs under AA §6D are always 100% vested, regardless of any contrary
selections in this AA §8-2 (unless provided otherwise under AA §6-2 for
Prevailing Wage Contributions or under this AA §8-2 for any QACA Safe Harbor
Contributions).]

þ (a)
Vesting schedule for Employer Contributions and Matching Contributions:

ER
Match
 

  
¨
¨


(1) Full and immediate vesting.

  
¨


¨


(2) 3-year cliff vesting schedule

  
¨


¨


(3) 6-year graded vesting schedule

  
þ
þ
(4) 5-year graded vesting schedule

  
¨


¨


(5) Modified vesting schedule
 
 
        % after 1 Year of Service 
 
 
        % after 2 Years of Service
 
 
        % after 3 Years of Service
 
 
        % after 4 Years of Service
 
 
        % after 5 Years of Service
100% after 7 Years of Service
 
       100% after 6 Years of Service

   
[Note: If a modified vesting schedule is selected under this subsection (a), the
vested percentage for every Year of Service must satisfy the vesting
requirements under the 6-year graded vesting schedule, unless 100% vesting
occurs after no more than 3 Years of Service.]


¨(b)    Special vesting schedule for QACA Safe Harbor Contributions. Unless
designated otherwise under this subsection, any QACA Safe Harbor Contributions
will be 100% vested. However, if this subsection is checked, the following
vesting schedule applies for QACA Safe Harbor Contributions. [Note: This
subsection may be checked only if a QACA Safe Harbor Contribution is selected
under AA §6C-2.]
Instead of being 100% vested, QACA Safe Harbor Contributions are subject to the
following vesting schedule:
¨ (i)
2-year cliff vesting

¨ (ii)
1-year cliff vesting

¨(iii)
Graduated vesting

% after 1 Year of Service
100% after 2 Years of Service
þ (c)
Special provisions applicable to vesting schedule: The 5 year graded schedule
under the Employer column at 8-2(a) applies to the Enhanced Retirement
contributions. The Employer Retirement contributions are 100% immediate
vested.    

[Note: Any special provisions must satisfy the nondiscrimination requirements
under Code §401(a)(4) and must satisfy the vesting requirements under Code
§411.]
8-3
VESTING SERVICE. In applying the vesting schedules under this AA §8, all service
with the Employer counts for vesting purposes, unless designated otherwise under
this AA §8-3.

¨ (a)
Service before the original Effective Date of this Plan (or a Predecessor Plan)
is excluded.

¨ (b)
Service completed before the Employee's         (not to exceed 18th) birthday is
excluded.

[Note: See Section 7.08 of the Plan and AA §4-5 for rules regarding the
crediting of service with Predecessor Employers for purposes of vesting under
the Plan.]


36

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




8-4
VESTING UPON DEATH, DISABILITY OR EARLY RETIREMENT AGE. An Employee's vesting
percentage increases to 100% if, while employed with the Employer, the Employee:

þ (a)
dies

þ (b)
becomes Disabled

¨ (c)
reaches Early Retirement Age

¨ (d)
Not applicable. No increase in vesting applies.

8-5
DEFAULT VESTING RULES. In applying the vesting requirements under this AA §8,
the following default rules apply. [Note: No election should be made under this
AA §8-5 if all contributions are 100% vested. ER and Match columns also apply to
any Safe Harbor QACA Contributions to the extent a vesting schedule applies
under AA §8-2(b).]

•
Year of Service. An Employee earns a Year of Service for vesting purposes upon
completing 1,000 Hours of Service during a Vesting Computation Period. Hours of
Service are calculated based on actual hours worked during the Vesting
Computation Period. (See Section 1.71 of the Plan for the definition of Hours of
Service.)

•
Vesting Computation Period. The Vesting Computation Period is the Plan Year.

•
Break in Service Rules. The Nonvested Participant Break in Service rule and
One-Year Break in Service rules do NOT apply. (See Section 7.09 of the Plan.)

To override the default vesting rules, complete the applicable sections of this
AA §8-5. If this AA §8-5 is not completed, the default vesting rules apply.
ER
Match
 

  
¨
¨
(a)Year of Service. Instead of 1,000 Hours of Service, an Employee earns a Year
of Service upon the completion of         Hours of Service during a Vesting
Computation Period.

  
¨
¨
(b)Vesting Computation Period (VCP). Instead of the Plan Year, the Vesting
Computation Period is:
¨ (1)The 12-month period beginning with the Employee’s date of hire and, for
subsequent Vesting Computation Periods, the 12-month period beginning with the
anniversary of the Employee’s date of hire.
¨(2)Describe:  
[Note: Any Vesting Computation Period described in (2) must be a 12-consecutive
month period and must apply uniformly to all Participants.]

  
þ
þ
(c)Elapsed Time Method. Instead of determining vesting service based on actual
Hours of Service, vesting service will be determined under the Elapsed Time
Method. If this subsection is checked, service will be measured from the
Employee’s employment commencement date (or reemployment commencement date, if
applicable) without regard to the Vesting Computation Period designated in
Section 7.06 of the Plan. (See Section 7.05(b) of the Plan.)

  
¨
¨
(d)Equivalency Method. For purposes of determining an Employee’s Hours of
Service for vesting, the Plan will use the Equivalency Method (as defined in
Section 7.03(a)(2) of the Plan). The Equivalency Method will apply to:
¨ (1)All Employees.
¨ (2)Only to Employees for whom the Employer does not maintain hourly records.
For Employees for whom the Employer maintains hourly records, vesting will be
determined based on actual hours worked.
Hours of Service for vesting will be determined under the following Equivalency
Method.
¨ (3)Monthly. 190 Hours of Service for each month worked.
¨ (4)Weekly. 45 Hours of Service for each week worked.
¨ (5)Daily. 10 Hours of Service for each day worked.
¨ (6)Semi-monthly. 95 Hours of Service for each semi-monthly period.

  
þ
þ
(e)Nonvested Participant Break in Service rule applies. Service earned prior to
a Nonvested Participant Break in Service will be disregarded in applying the
vesting rules. (See Section 7.09(c) of the Plan.)
¨ The Nonvested Participant Break in Service rule applies to all Employees,
including Employees who have not terminated employment. 



37

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




   
¨
¨
(f)One-Year Break in Service rule applies. The One-Year Break in Service rule
(as defined in Section 7.09(b) of the Plan) applies to temporarily disregard an
Employee’s service earned prior to a one-year Break in Service.
¨ The One-Year Break in Service rule applies to all Employees, including
Employees who have not terminated employment.

  
¨
¨
(g)Special rules: 
[Note: Any special rules must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]

      
8-6
ALLOCATION OF FORFEITURES. The Employer may decide in its discretion how to
treat forfeitures under the Plan. Alternatively, the Employer may designate
under this AA §8-6 how forfeitures occurring during a Plan Year will be treated.
(See Section 7.13 of the Plan.) [Note: ER and Match columns also apply to any
Safe Harbor QACA Contributions to the extent a vesting schedule applies under AA
§8-2(b).]

ER
Match
 
¨
¨
(a)N/A. All contributions are 100% vested. [Do not complete the rest of this AA
§8-6.]
¨
¨
(b)Reallocated as additional Employer Contributions or as additional Matching
Contributions.
þ
þ
(c)Used to reduce Employer and/or Matching Contributions.
For purposes of subsection (b) or (c), forfeitures will be applied:
þ
þ
(d)for the Plan Year in which the forfeiture occurs.
¨
¨
(e)for the Plan Year following the Plan Year in which the forfeitures occur.
Prior to applying forfeitures under subsection (b) or (c):
þ
þ
(f)Forfeitures may be used to pay Plan expenses. (See Section 7.13(d) of the
Plan.)
¨
¨
(g)Forfeitures may not be used to pay Plan expenses.
In determining the amount of forfeitures to be allocated under subsection (b),
the same allocation conditions apply as for the source for which the forfeiture
is being allocated under AA §6-5 or AA §6B-7, unless designated otherwise below.
¨
¨
(h)Forfeitures are not subject to any allocation conditions.
¨
¨
(i)Forfeitures are subject to a last day of employment allocation condition.
¨
¨
(j)Forfeitures are subject to a          Hours of Service minimum service
requirement.
In determining the treatment of forfeitures under this AA §8-6, the following
special rules apply:
¨
¨
(k)Describe:
[Note: Any language added under this subsection (k) may not result in a
discriminatory allocation of forfeitures in violation of the requirements of
Code §401(a)(4).]

   
8-7
SPECIAL RULES REGARDING CASH-OUT DISTRIBUTIONS.

(a)
Additional allocations. If a terminated Participant receives a complete
distribution of his/her vested Account Balance while still entitled to an
additional allocation, the Cash-Out Distribution forfeiture provisions do not
apply until the Participant receives a distribution of the additional amounts to
be allocated. (See Section 7.12(a)(1) of the Plan.)

To modify the default Cash-Out Distribution forfeiture rules, complete this AA
§8-7(a).
þ
The Cash-Out Distribution forfeiture provisions will apply if a terminated
Participant takes a complete distribution, regardless of any additional
allocations during the Plan Year.

(b)
Timing of forfeitures. A Participant who receives a Cash-Out Distribution (as
defined in Section 7.12(a) of the Plan) is treated as having an immediate
forfeiture of his/her nonvested Account Balance.

To modify the forfeiture timing rules to delay the occurrence of a forfeiture
upon a Cash-Out Distribution, complete this AA §8-7(b).
¨
A forfeiture will occur upon the completion of          [cannot exceed 5]
consecutive Breaks in Service (as defined in Section 7.09(a) of the Plan).

    














38

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




SECTION 9
DISTRIBUTION PROVISIONS - TERMINATION OF EMPLOYMENT
9-1
AVAILABLE FORMS OF DISTRIBUTION.

Lump sum distribution. A Participant may take a distribution of his/her entire
vested Account Balance in a single lump sum upon termination of employment. The
Plan Administrator may, in its discretion, permit Participants to take
distributions of less than their entire vested Account Balance provided, if the
Plan Administrator permits multiple distributions, all Participants are allowed
to take multiple distributions upon termination of employment. In addition, the
Plan Administrator may permit a Participant to take partial distributions or
installment distributions solely to the extent necessary to satisfy the required
minimum distribution rules under Section 8 of the Plan.
Additional distribution options. To provide for additional distribution options,
check the applicable distribution forms under this AA §9-1.
þ (a)
Installment distributions. A Participant may take a distribution over a
specified period not to exceed the life or life expectancy of the Participant
(and a designated beneficiary).

¨ (b)
Annuity distributions. A Participant may elect to have the Plan Administrator
use the Participant’s vested Account Balance to purchase an annuity as described
in Section 8.02 of the Plan. [This annuity distribution option is in addition to
any QJSA distribution required under AA §9-2.]

¨ (c)
Describe distribution options:     

[Note: Any additional distribution options may not be subject to the discretion
of the Employer or Plan Administrator.]
9-2
QUALIFIED JOINT AND SURVIVOR ANNUITY RULES. This Plan is not subject to the
Qualified Joint and Survivor Annuity rules, except to the extent required under
Section 9.01 of the Plan (e.g., if the Plan is a Transferee Plan). Upon
termination of employment, a Participant may receive a distribution from the
Plan, in accordance with the provisions of AA §9-3, in any form allowed under AA
§9-1. (If any portion of this Plan is subject to the Qualified Joint and
Survivor Annuity rules, the QJSA and QPSA provisions will automatically apply to
such portion of the Plan.)

To override this default provision, complete the applicable sections of this AA
§9-2.
¨ (a)
Qualified Joint and Survivor Annuity rules. Check this subsection to apply the
Qualified Joint and Survivor Annuity rules to the entire Plan. If this
subsection is checked, all distributions from the Plan must satisfy the QJSA
requirements under Section 9 of the Plan, with the following modifications:

¨ (1)
No modifications.

¨ (2)
Modified QJSA benefit. Instead of a 50% survivor benefit, the Spouse’s survivor
benefit is:

¨ (i)    100%    ¨ (ii)    75%    ¨ (iii)    66-2/3%
¨ (b)
Modified QPSA benefit. Instead of a 50% QPSA benefit, the QPSA benefit is 100%
of the Participant’s vested Account Balance.

9-3
TIMING OF DISTRIBUTIONS UPON TERMINATION OF EMPLOYMENT.

(a)
Distribution of vested Account Balances exceeding $5,000. A Participant who
terminates employment with a vested Account Balance exceeding $5,000 may receive
a distribution of his/her vested Account Balance in any form permitted under AA
§9-1 within a reasonable period following:

þ (1)
the date the Participant terminates employment.

¨(2)
the last day of the Plan Year during which the Participant terminates
employment.

¨ (3)
the first Valuation Date following the Participant's termination of employment.

¨ (4)
the completion of         Breaks in Service.

¨(5)
the end of the calendar quarter following the date the Participant terminates
employment.

¨ (6)
attainment of Normal Retirement Age, death or becoming Disabled.

¨ (7)
Describe:     

[Note: Any distribution event under this subsection (a) will apply uniformly to
all Participants under the Plan and may not be subject to the discretion of the
Employer or Plan Administrator. See AA §11-7 for special rules that may apply to
distributions of Qualifying Employer Securities and/or Qualifying Employer Real
Property.]
(b)
Distribution of vested Account Balances not exceeding $5,000. A Participant who
terminates employment with a vested Account Balance that does not exceed $5,000
may receive a lump sum distribution of his/her vested Account Balance within a
reasonable period following:

þ (1)
the date the Participant terminates employment.

¨ (2)
the last day of the Plan Year during which the Participant terminates
employment.



39

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (3)
the first Valuation Date following the Participant's termination of employment.

¨ (4)
the end of the calendar quarter following the date the Participant terminates
employment.

¨ (5)
Describe:     

[Note: Any distribution event under this subsection (b) will apply uniformly to
all Participants under the Plan and may not be subject to the discretion of the
Employer or Plan Administrator. See AA §11-7 for special rules that may apply to
distributions of Qualifying Employer Securities and/or Qualifying Employer Real
Property.]
9-4
DISTRIBUTION UPON DISABILITY. Unless designated otherwise under this AA §9-4, a
Participant who terminates employment on account of becoming Disabled may
receive a distribution of his/her vested Account Balance in the same manner as a
regular distribution upon termination.

(a)
Termination of Disabled Employee.

¨ (1)
Immediate distribution. Distribution will be made as soon as reasonable
following the date the Participant terminates on account of becoming Disabled.

¨ (2)
Following year. Distribution will be made as soon as reasonable following the
last day of the Plan Year during which the Participant terminates on account of
becoming Disabled.

¨ (3)
Describe:     

[Note: Any distribution event described in subsection (3) will apply uniformly
to all Participants under the Plan and may not be subject to the discretion of
the Employer or Plan Administrator.]
(b)
Definition of Disabled. A Participant is treated as Disabled if such Participant
satisfies the conditions in Section 1.38 of the Plan.

To override this default definition, check below to select an alternative
definition of Disabled to be used under the Plan.
¨ (1)
The definition of Disabled is the same as defined in the Employer's Disability
Insurance Plan.

¨ (2)
The definition of Disabled is the same as defined under Section 223(d) of the
Social Security Act for purposes of determining eligibility for Social Security
benefits.

þ (3)
Alternative definition of Disabled: A Participant shall be considered Disabled
only if he is eligible to receive a benefit under the Employer's long term
disability plan.    

[Note: Any alternative definition described above will apply uniformly to all
Participants under the Plan. In addition, any alternative definition of Disabled
may not discriminate in favor of Highly Compensated Employees.]
9-5
DETERMINATION OF BENEFICIARY.

(a)
Default beneficiaries. Unless elected otherwise under this subsection (a), the
default beneficiaries described under Section 8.08(c) of the Plan are the
Participant’s surviving Spouse, the Participant’s surviving children, and the
Participant’s estate.

¨
If this subsection (a) is checked, the default beneficiaries under Section
8.08(c) of the Plan are modified as follows:     

(b)
One-year marriage rule. For purposes of determining whether an individual is
considered the surviving Spouse of the Participant, the determination is based
on the marital status as of the date of the Participant’s death, unless
designated otherwise under this subsection (b).

¨ 
If this subsection (b) is checked, in order to be considered the surviving
Spouse, the Participant and surviving Spouse must have been married for the
entire one-year period ending on the date of the Participant’s death. If the
Participant and surviving Spouse are not married for at least one year as of the
date of the Participant’s death, the Spouse will not be treated as the surviving
Spouse for purposes of applying the distribution provisions of the Plan. (See
Section 9.04(c)(2) of the Plan.)

(c)
Divorce of Spouse. Unless elected otherwise under this subsection (c), if a
Participant designates his/her Spouse as Beneficiary and subsequent to such
Beneficiary designation, the Participant and Spouse are divorced, the
designation of the Spouse as Beneficiary under the Plan is automatically
rescinded as set forth under Section 8.08(c)(6) of the Plan.

¨ 
If this subsection (c) is checked, a Beneficiary designation will not be
rescinded upon divorce of the Participant and Spouse.

[Note: Section 8.08(c)(6) of the Plan and this subsection (c) will be subject to
the provisions of a Beneficiary designation entered into by the Participant.
Thus, if a Beneficiary designation specifically overrides the election under
this subsection (c), the provisions of the Beneficiary designation will control.
See Section 8.08(c)(6) of the Plan.]


40

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




9-6
SPECIAL RULES.

(a)
Availability of Involuntary Cash-Out Distributions. A Participant who terminates
employment with a vested Account Balance of $5,000 or less will receive an
Involuntary Cash-Out Distribution, subject to the Automatic Rollover provisions
under Section 8.06 of the Plan.

Alternatively, an Involuntary Cash-Out Distribution will be made to the
following terminated Participants:
¨ (1)
No Involuntary Cash-Out Distributions. The Plan does not provide for Involuntary
Cash-Out Distributions. A terminated Participant must consent to any
distribution from the Plan. (See Section 14.03(b) of the Plan for special rules
upon Plan termination.)

þ (2)
Lower Involuntary Cash-Out Distribution threshold. A terminated Participant will
receive an Involuntary Cash-Out Distribution only if the Participant’s vested
Account Balance is less than or equal to:

þ (i)
$1,000

¨ (ii)
$            (must be less than $5,000)

(b)
Application of Automatic Rollover rules. The Automatic Rollover rules described
in Section 8.06 of the Plan do not apply to any Involuntary Cash-Out
Distribution below $1,000 (to the extent available under the Plan).

To override this default provision, check this subsection (b).
¨
The Automatic Rollover provisions under Section 8.06 of the Plan apply to all
Involuntary Cash-Out Distributions (including those below $1,000).

(c)
Treatment of Rollover Contributions. Unless elected otherwise under this
subsection (c), Rollover Contributions will be excluded in determining whether a
Participant’s vested Account Balance exceeds the Involuntary Cash-Out threshold
for purposes of applying the distribution rules under this AA §9 and Section
8.04(a) of the Plan. To include Rollover Contributions for purposes of applying
the Plan’s distribution rules, check below.

þ
In determining whether a Participant’s vested Account Balance exceeds the
Involuntary Cash-Out threshold, Rollover Contributions will be included.

[Note: This subsection (c) should be checked if a lower Involuntary Cash-Out
Distribution is selected in subsection (a)(2) above in order to avoid the
Automatic Rollover provisions described in Section 8.06 of the Plan. Failure to
check this subsection (c) could cause the Plan to be subject to the Automatic
Rollover provisions if a Participant receives a distribution attributable to
Rollover Contributions that exceeds $1,000.]
(d)
Distribution upon attainment of stated age. The Participant consent requirements
under Section 8.04 of the Plan apply for distributions occurring prior to
attainment of the Participant’s Required Beginning Date.

To allow for involuntary distribution upon attainment of Normal Retirement Age
(or age 62, if later), check below.
¨
Subject to the spousal consent requirements under Section 9.04 of the Plan, a
distribution from the Plan may be made to a terminated Participant without the
Participant’s consent, regardless of the value of such Participant’s vested
Account Balance, upon attainment of Normal Retirement Age (or age 62, if later).

(e)
In-kind distributions. Section 8.02(b) of the Plan allows the Plan Administrator
to authorize an in-kind distribution of property, including Employer Securities,
to the extent the Plan holds such property.

To modify this default rule, check below.
¨ 
A Participant may not receive an in-kind distribution in the form of property or
securities, even if the Plan holds such property on behalf of any Participant.

    
SECTION 10
IN-SERVICE DISTRIBUTIONS AND REQUIRED MINIMUM DISTRIBUTIONS
10-1
AVAILABILITY OF IN-SERVICE DISTRIBUTIONS. A Participant may withdraw all or any
portion of his/her vested Account Balance, to the extent designated, upon the
occurrence of any of the event(s) selected under this AA §10-1. If more than one
option is selected for a particular contribution source under this AA §10-1, a
Participant may take an in-service distribution upon the occurrence of any of
the selected events, unless designated otherwise under this AA §10-1.

Deferral
Match
ER
 

 
¨
¨
¨
(a)No in-service distributions are permitted.

  
þ
¨
¨
(b)Attainment of age 59½.



41

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




  
¨
þ
¨
(c)Attainment of age 70 1/2      .

  
þ
¨
¨
(d)A Hardship that satisfies the safe harbor rules under Section 8.10(e)(1) of
the Plan. [Note: Not applicable to QNECs, QMACs, or Safe Harbor Contributions.]

  
¨
¨
¨
(e) A non-safe harbor Hardship described in Section 8.10(e)(2) of the Plan.
[Note: Not applicable to QNECs, QMACs, or Safe Harbor Contributions.]

  
¨
¨
¨
(f)Attainment of Normal Retirement Age.

  
¨
¨
¨
(g)Attainment of Early Retirement Age.

  
N/A
þ
¨
(h)The Participant has participated in the Plan for at least 60        (cannot
be less than 60) months.

  
N/A
þ
¨
(i)The amounts being withdrawn have been held in the Trust for at least two
years.

  
¨
¨
¨
(j)Upon a Participant becoming Disabled (as defined in AA §9-4(b)).

  
¨
N/A
N/A
(k)As a Qualified Reservist Distribution as defined under Section 8.10(d) of the
Plan.

  
¨
¨
þ
(l)Describe: Employer Retirement contributions may be withdrawn at attainment of
age 59 1/2. Enhanced Retirement Contributions may be withdrawn at attainment of
age 70 1/2.

  
[Note: Any distribution event described in this AA §10-1 may not discriminate in
favor of Highly Compensated Employees. No in-service distribution of Salary
Deferrals is permitted prior to age 59½, except for Hardship, Disability or as a
Qualified Reservist Distribution. If Normal Retirement Age or Early Retirement
Age is earlier than age 59½, such age is deemed to be age 59½ for purposes of
determining eligibility to distribute Salary Deferrals. If this Plan has
accepted a transfer of assets from a pension plan (e.g., a Money Purchase Plan),
no in-service distribution from amounts attributable to such transferred assets
is permitted prior to age 62, except for Disability. See AA §11-7 for special
rules that may apply to distributions of Qualifying Employer Securities and/or
Qualifying Employer Real Property.]
10-2
APPLICATION TO OTHER CONTRIBUTION SOURCES. If the Plan allows for Rollover
Contributions under AA §C-2 or After-Tax Employee Contributions under AA §6D,
unless elected otherwise under this AA §10-2, a Participant may take an
in-service distribution from his/her Rollover Account and After-Tax Employee
Contribution Account at any time. If the Plan provides for Safe Harbor
Contributions under AA §6C, unless elected otherwise under this AA §10-2, a
Participant may take an in-service distribution from his/her Safe Harbor
Contribution Account at the same time as elected for Salary Deferrals under AA
§10-1.

Alternatively, if this AA §10-2 is completed, the following in-service
distribution provisions apply for Rollover Contributions, After-Tax Employee
Contributions, and/or Safe Harbor Contributions:
Rollover
After-Tax
SH
 

  
¨


¨


¨


(a)No in-service distributions are permitted.

    
¨


¨


¨


(b)Attainment of age 59½.

    
¨


¨


¨


(c)Attainment of age        .

    
¨


¨


N/A
(d)A Hardship that satisfies the safe harbor rules under Section 8.10(e)(1) of
the Plan.

    
¨


¨


N/A
(e) A non-safe harbor Hardship described in Section 8.10(e)(2) of the Plan.

    
¨


¨


¨


(f)Attainment of Normal Retirement Age.



42

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




    
¨


¨


¨


(g)Attainment of Early Retirement Age.

    
¨


¨


¨


(h)Upon a Participant becoming Disabled (as defined in AA §9-4).

    
¨


¨


¨


(i)Describe:                                 

 
[Note: Any distribution event described in this AA §10-2 may not discriminate in
favor of Highly Compensated Employees. No in-service distribution of Safe
Harbor/QACA Safe Harbor Contributions is permitted prior to age 59½, except upon
Participant’s Disability.]
10-3
SPECIAL DISTRIBUTION RULES. No special distribution rules apply, unless
specifically provided under this AA §10-3.

¨ (a)
In-service distributions will only be permitted if the Participant is 100%
vested in the source from which the withdrawal is taken.

¨ (b)
A Participant may take no more than         in-service distribution(s) in a Plan
Year.

¨ (c)
A Participant may not take an in-service distribution of less than $       .

¨ (d)
A Participant may not take an in-service distribution of more than $       .

¨ (e)
Unless elected otherwise under this subsection, the hardship distribution
provisions of the Plan are not expanded to cover primary beneficiaries as set
forth in Section 8.10(e)(5) of the Plan. If this subsection is checked, the
hardship provisions of the Plan will apply with respect to individuals named as
primary beneficiaries under the Plan.

¨ (f)
In determining whether a Participant has an immediate and heavy financial need
for purposes of applying the non-safe harbor Hardship provisions under Section
8.10(e)(2) of the Plan, the following modifications are made to the permissible
events listed under Section 8.10(e)(1)(i) of the Plan:     

[Note: This subsection may only be used to the extent a non-safe harbor Hardship
distribution is authorized under AA §10-1 or AA §10-2.]
þ (g)
Other distribution rules: Withdrawals of Company Match contributions permitted
only after the Participant has withdrawn all available After-Tax and Rollover
contributions. A Participant may not make more than one non-hardship withdrawal
in a six month period from After-tax, Company Match and Rollover contributions.
    

[Note: Any other distribution rules described in this subsection may not
discriminate in favor of Highly Compensated Employees. This subsection may be
used to apply the limitations under this AA §10-3 only to specific in-service
distribution options (e.g., hardship distributions).]
10-4
REQUIRED MINIMUM DISTRIBUTIONS.

(a)
Required Beginning Date - non-5% owners. In applying the required minimum
distribution rules under Section 8.12 of the Plan, the Required Beginning Date
for non-5% owners is the later of attainment of age 70½ or termination of
employment. To override this default provision, check this subsection (a).

¨ 
The Required Beginning Date for a non-5% owner is the date the Employee attains
age 70½, even if the Employee is still employed with the Employer.

(b)
Required distributions after death. If a Participant dies before distributions
begin and there is a Designated Beneficiary, the Participant or Beneficiary may
elect on an individual basis whether the 5-year rule (as described in Section
8.12(f)(1) of the Plan) or the life expectancy method described under Sections
8.12(b) and (d) of the Plan apply. See Section 8.12(f)(2) of the Plan for rules
regarding the timing of an election authorized under this AA §10-4.

Alternatively, if selected under this subsection (b), any death distributions to
a Designated Beneficiary will be made only under the 5-year rule.
¨ 
The 5-year rule under Section 8.12(f)(1) of the Plan applies (instead of the
life expectancy method). Thus, the entire death benefit must be distributed by
the end of the fifth year following the year of the Participant’s death. Death
distributions to a Designated Beneficiary may not be made under the life
expectancy method.

(c)
Waiver of Required Minimum Distribution for 2009. For purposes of applying the
Required Minimum Distribution rules for the 2009 Distribution Calendar Year, as
described in Section 8.12(f)(4) of the Plan, a Participant (including an
Alternate Payee or beneficiary of a deceased Participant) who is eligible to
receive a Required Minimum Distribution for the 2009 Distribution Calendar Year
may elect whether or not to receive the 2009 Required Minimum Distribution (or
any portion of such distribution). If a Participant does not specifically elect
to leave the 2009 Required Minimum Distribution in the Plan, such distribution
will be made for the 2009 Distribution Calendar Year as set forth in Section
8.12 of the Plan.

þ (1)
No Required Minimum Distribution for 2009. If this box is checked, 2009 Required
Minimum Distributions will not be made to Participants who are otherwise
required to receive a Required Minimum Distribution for the



43

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




2009 Distribution Calendar Year under Section 8.12 of the Plan, unless the
Participant elects to receive such distribution.
¨ (2)
Describe any special rules applicable to 2009 Required Minimum Distributions:
    

    


SECTION 11
MISCELLANEOUS PROVISIONS
11-1
PLAN VALUATION. The Plan is valued annually, as of the last day of the Plan
Year.

þ (a)
Additional valuation dates. In addition, the Plan will be valued on the
following dates:

Deferral
Match
ER
 

 
þ
þ
þ
(1)Daily. The Plan is valued at the end of each business day during which the
New York Stock Exchange is open.

  
¨
¬¨
¨
(2)Monthly. The Plan is valued at the end of each month of the Plan Year.

  
¨
¨
¨
(3)Quarterly. The Plan is valued at the end of each Plan Year quarter. 

  
¨
¨
¨
(4)Describe:                                 

  
[Note: The Employer may elect operationally to perform interim valuations,
provided such valuations do not result in discrimination in favor of Highly
Compensated Employees.]
¨ (b)
Special rules. The following special rules apply in determining the amount of
income or loss allocated to Participants’ Accounts:     

[Note: This subsection may be used to describe special rules for different
investment options, such as Qualifying Employer Securities and Qualifying
Employer Real Property or other specific investment options. Any special rules
may not violate the nondiscrimination rules under Code §401(a)(4).]
11-2
DEFINITION OF HIGHLY COMPENSATED EMPLOYEE. In determining which Employees are
Highly Compensated (as defined in Section 1.69 of the Plan), the Top-Paid Group
Test does not apply, unless designated otherwise under this AA §11-2.

¨ (a)
The Top-Paid Group Test applies.

¨ (b)
The Calendar Year Election applies. [This subsection may be chosen only if the
Plan Year is not the calendar year. If this subsection is not selected, the
determination of Highly Compensated Employees is based on the Plan Year. See
Section 1.69(d) of the Plan.]

11-3
SPECIAL RULES FOR APPLYING THE CODE §415 LIMITATION. The provisions under
Section 5.03 of the Plan apply for purposes of determining the Code §415
Limitation.

Complete this AA §11-3 to override the default provisions that apply in
determining the Code §415 Limitation under Section 5.03 of the Plan.
¨ (a)
Limitation Year. Instead of the Plan Year, the Limitation Year is the 12-month
period ending     .

[Note: If the Plan has a short Plan Year for the first year of establishment,
the Limitation Year is deemed to be the 12-month period ending on the last day
of the short Plan Year.]
¨ (b)
Imputed compensation. For purposes of applying the Code §415 Limitation, Total
Compensation includes imputed compensation for a Nonhighly Compensated
Participant who terminates employment on account of becoming Disabled. (See
Section 5.03(c)(7)(iii) of the Plan.)

¨ (c)
Special rules:     

[Note: Any special rules under this subsection must be consistent with the
requirements of Code §415 and the regulations thereunder and must comply with
the nondiscrimination requirements under Code §401(a)(4).]
11-4    SPECIAL RULES FOR TOP-HEAVY PLANS. No special rules apply with respect
to Top-Heavy Plans, unless designated otherwise under this AA §11-4.


44

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (a)
Top Heavy contribution. If this subsection is checked, any Top Heavy minimum
contribution required under Section 4 of the Plan will be allocated to all
Participants, including Key Employees. [If this subsection is not checked, any
Top Heavy minimum contribution will be allocated only to Non-Key Employees.]

¨ (b)
Vesting rules applicable to Top Heavy Plans. Generally, if a Top Heavy minimum
contribution is made for a Plan Year, such contribution will be subject to the
vesting schedule selected in AA §8-2 applicable to Employer Contributions. If no
Employer Contributions are made to the Plan, any Top Heavy minimum contribution
will be subject to a 6-year graded vesting schedule.

Alternatively, if elected under this subsection, the following vesting schedule
will apply to any Top Heavy minimum contributions under the Plan. (See Section
4.04(h) of the Plan.)
¨ (1)
Full and immediate vesting.

¨ (2)
3-year cliff vesting schedule

¨ (3)
Describe:     

[Note: Any vesting schedule under subsection (3) must be a permissible vesting
schedule, as described in Section 7.02 of the Plan.]
11-5
SPECIAL RULES FOR MORE THAN ONE PLAN.

(a)
Top Heavy minimum contribution - Defined Contribution Plan. If the Employer
maintains this Plan and one or more Defined Contribution Plans, any Top Heavy
minimum contribution will be provided under this Plan, provided the Top Heavy
minimum contribution is not otherwise provided under the other Defined
Contribution Plans. (See Section 4.04(f)(1) of the Plan.)

To provide the Top Heavy minimum contribution under another Defined Contribution
Plan, complete this subsection (a).
¨ (1)
The Top Heavy minimum contribution will be provided in the following Defined
Contribution Plan maintained by the Employer:     

¨ (2)
Describe the Top Heavy minimum contribution that will be provided under the
other Defined Contribution Plan:

¨ (3)
Describe Employees who will receive the Top Heavy minimum contribution under the
other Defined Contribution Plan:     

(b)
Top Heavy minimum contribution - Defined Benefit Plan. If the Employer maintains
this Plan and one or more Defined Benefit Plans, any Top Heavy minimum
contribution will be provided under this Plan, provided the Top Heavy minimum
benefit is not otherwise provided under the other Defined Benefit Plans. If the
Top Heavy minimum contribution is provided under this Plan, the minimum required
contribution is increased from 3% to 5% of Total Compensation for the Plan Year.
(See Section 4.04(f)(2) of the Plan.)

To provide the Top Heavy minimum benefit under a Defined Benefit Plan, complete
this subsection (b).
¨ (1)
The Top Heavy minimum benefit will be provided in the following Defined Benefit
Plan maintained by the Employer:     

¨ (2)
Describe the Top Heavy minimum benefit that will be provided under the Defined
Benefit Plan:

¨ (3)
Describe Employees who will receive Top Heavy minimum benefit under the Defined
Benefit Plan:

11-6    FAIL-SAFE COVERAGE PROVISION. If the Plan fails the minimum coverage
test under Code §410(b) due to the application of an allocation condition under
AA §6-5 or AA §6B-7, the Employer must amend the Plan in accordance with the
provisions of Section 14.02(a) of the Plan to correct the coverage violation.
Alternatively, the Employer may elect under this AA §11-6 to apply a Fail-Safe
Coverage Provision that will allow the Plan to automatically correct the minimum
coverage violation.
¨ 
The Fail-Safe Coverage Provision (as described under Section 14.02(b)(1) of the
Plan) applies.

[Note: If the Fail-Safe Coverage Provision applies, the Plan may not perform the
average benefit test to demonstrate compliance with the coverage requirements
under Code §410(b), except as provided in Section 14.02 of the Plan.]
11-7
QUALIFYING EMPLOYER SECURITIES AND QUALIFYING REAL PROPERTY. See Section
10.06(c) for the limits that apply with respect to investments in Qualifying
Employer Securities and Qualifying Real Property.

The following special rules apply regarding the purchase of Qualifying Employer
Securities and Qualifying Real Property:
¨ (a) 
Investment in Qualifying Employer Securities and/or Qualifying Employer Real
Property may only be made from the following Accounts:     

¨ (b) 
The following distribution restrictions apply to Qualifying Employer Securities
and/or Qualifying Employer Real Property held by a Participant under the Plan:
    



45

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (c) 
The following special rules apply with respect to the investment in Qualifying
Employer Securities and/or Qualifying Employer Real Property:     

[Note: Any provisions entered under this AA §11-7, must satisfy the
nondiscrimination requirements under Code §401(a)(4) and the regulations
thereunder.]
11-8
ELECTION NOT TO PARTICIPATE (see Section 2.08 of the Plan). All Participants
share in any allocation under this Plan and no Employee may waive out of Plan
participation.

To allow Employees to make a one-time irrevocable waiver, check below.
¨
An Employee may make a one-time irrevocable election not to participate under
the Plan at any time prior to the time the Employee first becomes eligible to
participate under the Plan. [Note: Use of this provision could result in a
violation of the minimum coverage rules under Code §410(b).]

11-9
ERISA SPENDING ACCOUNTS. Section 11.05(d) of the Plan authorizes the Employer to
establish an ERISA Spending Account to hold certain miscellaneous amounts that
are remitted to the Plan.

¨
If the Employer maintains an ERISA Spending Account, the following special rules
apply:     

11-10
HEART ACT PROVISIONS -- BENEFIT ACCRUALS. The benefit accrual provisions under
Section 15.06 of the Plan do not apply. To apply the benefit accrual provisions
under Section 15.06, check the box below.

¨
Eligibility for Plan benefits. Check this box if the Plan will provide the
benefits described in Section 15.06 of the Plan. If this box is checked, an
individual who dies or becomes disabled in qualified military service will be
treated as reemployed for purposes of determining entitlement to benefits under
the Plan.

11-11
PROTECTED BENEFITS. There are no protected benefits (as defined in Code
§411(d)(6)) other than those described in the Plan.

To designate protected benefits other than those described in the Plan, complete
this AA §11-11.
þ (a)
Additional protected benefits. In addition to the protected benefits described
in this Plan, certain other protected benefits are protected from a prior plan
document. See the Addendum attached to this Adoption Agreement for a description
of such protected benefits.

¨ (b)
Money Purchase Plan assets. This Plan contains assets that were held under a
Money Purchase Plan (e.g., Money Purchase Plan assets were transferred to this
Plan by merger, trust-to-trust transfer or conversion). See the Addendum
attached to this Adoption Agreement for a description of any special provisions
that apply with respect to the transferred assets. See Section 14.05(c) of the
Plan for rules regarding the treatment of transferred assets.

¨ (c)
Elimination of distribution options. Effective         , the distribution
options described in subsection (1) below are eliminated.

¨ (1)
Describe eliminated distribution options:     

¨ (2)
Application to existing Account Balances. The elimination of the distribution
options described in subsection (1) applies to:

¨ (i)
All benefits under the Plan, including existing Account Balances.

¨ (ii)
Only benefits accrued after the effective date of the elimination (as described
in subsection (c) above).

[Note: The elimination of distribution options must not violate the
“anti-cutback” requirements of Code §411(d)(6) and the regulations thereunder.
See Section 14.01(d) of the Plan.]
11-12
SPECIAL RULES FOR MULTIPLE EMPLOYER PLANS. If the Plan is a Multiple Employer
Plan (as designated under AA §2-6), the rules applicable to Multiple Employer
Plans under Section 16.07 of the Plan apply.

¨    The following special rules apply with respect to Multiple Employer Plans:
    
[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4) and must satisfy the rules applicable to Multiple Employer Plans
under Code §413(c).]
11-13
CLAIMS PROCEDURES. Section 11.07 of the Plan provides procedures for
Participants to file a claim for benefits. Unless designated otherwise under
this AA §11-13, the claims procedures under Section 11.07 of the Plan apply.

¨
The following special rules apply with respect to claims procedures under
Section 11.07 of the Plan:     [Note: Any special rules must satisfy the
requirements under ERISA Reg. §2560.503-1 and any other applicable guidance.]

    


46

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




APPENDIX A
SPECIAL EFFECTIVE DATES
¨ A-1
Eligible Employees. The definition of Eligible Employee under AA §3 is effective
as follows:

    
¨ A-2
Minimum age and service conditions. The minimum age and service conditions and
Entry Date provisions specified in AA §4 are effective as follows:

    
¨ A-3
Compensation definitions. The compensation definitions under AA §5 are effective
as follows:

    
¨ A-4
Employer Contributions. The Employer Contribution provisions under AA §6 are
effective as follows:

    
þ A-5
Salary Deferrals. The provisions regarding Salary Deferrals under AA §6A are
effective as follows:

Automatic Deferral Election provisions were in effect prior to the effective
date of this restatement and any Employee who was enrolled under prior plan
provisions will continue to be enrolled, unless the Employee has elected
otherwise.    
¨ A-6
Matching Contributions. The Matching Contribution provisions under AA §6B are
effective as follows:

    
¨ A-7
Safe Harbor 401(k) Plan provisions. The Safe Harbor 401(k) Plan provisions under
AA §6C are effective as follows:

    
¨ A-8
Special Contributions. The Special Contribution provisions under AA §6D are
effective as follows:

    
¨ A-9
Retirement ages. The retirement age provisions under AA §7 are effective as
follows:

    
¨A-10
Vesting and forfeiture rules. The rules regarding vesting and forfeitures under
AA §8 are effective as follows:

    
¨ A-11
Distribution provisions. The distribution provisions under AA §9 are effective
as follows:

    
¨ A-12
In-service distributions and Required Minimum Distributions. The provisions
regarding in-service distribution and Required Minimum Distributions under AA
§10 are effective as follows:

    
¨ A-13
Miscellaneous provisions. The provisions under AA §11 are effective as follows:

    
¨ A-14
Special effective date provisions for merged plans. If any qualified retirement
plans have been merged into this Plan, the provisions of Section 14.04 of the
Plan apply, as follows:

    
¨ A-15
Other special effective dates:

    
    




47

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




APPENDIX B
LOAN POLICY
Use this Appendix B to identify elections dealing with the administration of
Participant loans. These elections may be changed without amending this
Agreement by substituting an updated Appendix B with new elections. Any
modifications to this Appendix B or any modifications to a separate loan policy
describing the loan provisions selected under the Plan will not affect an
Employer's reliance on the IRS Favorable Letter.
B-1
Are PARTICIPANT LOANS permitted? (See Section 13 of the Plan.)

þ (a)
Yes

¨ (b)
No

B-2
LOAN PROCEDURES.

þ (a)
Loans will be provided under the default loan procedures set forth in Section 13
of the Plan, unless modified under this Appendix B.

¨ (b)
Loans will be provided under a separate written loan policy. [If this subsection
is checked, do not complete the rest of this Appendix B.]

B-3
AVAILABILITY OF LOANS. Participant loans are available to all Participants and
Beneficiaries who are parties in interest. Participant loans are not available
to a former Employee or Beneficiary (including an Alternate Payee under a QDRO)
except in those limited situations where the former Employee or Beneficiary is
also considered to be a “party in interest” as defined in ERISA §3(14). To
override this default provision, complete this AA §B-3.

¨ (a)
A former Employee or Beneficiary (including an Alternate Payee) who has a vested
Account Balance may request a loan from the Plan.

¨ (b)
A “limited participant” as defined in Section 3.07 of the Plan may not request a
loan from the Plan.

¨ (c)
An officer or director of the Employer, as defined for purposes of the
Sarbanes-Oxley Act, may not request a loan from the Plan.

B-4
LOAN LIMITS. The default loan policy under Section 13.03 of the Plan allows
Participants to take a loan provided all outstanding loans do not exceed 50% of
the Participant’s vested Account Balance. To override the default loan policy to
allow loans up to $10,000, even if greater than 50% of the Participant’s vested
Account Balance, check this AA §B-4.

¨ 
A Participant may take a loan equal to the greater of $10,000 or 50% of the
Participant's vested Account Balance. [If this AA §B-4 is checked, the
Participant may be required to provide adequate security as required under
Section 13.06 of the Plan.]

B-5
NUMBER OF LOANS. The default loan policy under Section 13.04 of the Plan
restricts Participants to one loan outstanding at any time. To override the
default loan policy and permit Participants to have more than one loan
outstanding at any time, complete (a) or (b) below.

¨ (a)
A Participant may have         loans outstanding at any time.

¨ (b)
There are no restrictions on the number of loans a Participant may have
outstanding at any time.

B-6
LOAN AMOUNT. The default loan policy under Section 13.04 of the Plan provides
that a Participant may not receive a loan of less than $1,000. To modify the
minimum loan amount or to add a maximum loan amount, complete this AA §B-6.

¨ (a)
There is no minimum loan amount.

¨ (b)
The minimum loan amount is $                       .

¨ (c)
The maximum loan amount is $                       .

B-7
INTEREST RATE. The default loan policy under Section 13.05 of the Plan provides
for an interest rate commensurate with the interest rates charged by local
commercial banks for similar loans. To override the default loan policy and
provide a specific interest rate to be charged on Participant loans, complete
this AA §B-7.

þ (a)
The prime interest rate

þ 
plus 1        percentage point(s).

¨ (b)
Describe:     

[Note: Any interest rate described in this AA §B-7 must be reasonable and must
apply uniformly to all Participants.]
B-8
PURPOSE OF LOAN. The default loan policy under Section 13.02 of the Plan
provides that a Participant may receive a Participant loan for any purpose. To
modify the default loan policy to restrict the availability of Participant loans
to hardship events, check this AA §B-8.



48

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




¨ (a)
A Participant may only receive a Participant loan upon the demonstration of a
hardship event, as described in Section 8.10(e)(1)(i) of the Plan.

¨ (b) 
A Participant may only receive a Participant loan under the following
circumstances:     

B-9
APPLICATION OF LOAN LIMITS. If Participant loans are not available from all
contribution sources, the limitations under Code §72(p) and the adequate
security requirements of the Department of Labor regulations will be applied by
taking into account the Participant’s entire Account Balance. To override this
provision, complete this AA §B-9.

þ
The loan limits and adequate security requirements will be applied by taking
into account only those contribution Accounts which are available for
Participant loans.

B-10
CURE PERIOD. The Plan provides that a Participant incurs a loan default if a
Participant does not repay a missed payment by the end of the calendar quarter
following the calendar quarter in which the missed payment was due. To override
this default provision to apply a shorter cure period, complete this AA §B-10.

¨
The cure period for determining when a Participant loan is treated as in default
will be              days (cannot exceed 90) following the end of the month in
which the loan payment is missed.

B-11
PERIODIC REPAYMENT - PRINCIPAL RESIDENCE. If a Participant loan is for the
purchase of a Participant’s primary residence, the loan repayment period for the
purchase of a principal residence may not exceed ten (10) years.

¨ (a)
The Plan does not permit loan payments to exceed five (5) years, even for the
purchase of a principal residence.

þ (b)
The loan repayment period for the purchase of a principal residence may not
exceed 15          years (may not exceed 30).

¨ (c)
Loans for the purchase of a Participant’s primary residence may be payable over
any reasonable period commensurate with the period permitted by commercial
lenders for similar loans.

B-12
TERMINATION OF EMPLOYMENT. Section 13.11 of the Plan provides that a Participant
loan becomes due and payable in full upon the Participant’s termination of
employment. To override this default provision, complete this AA §B-12.

¨ 
A Participant loan will not become due and payable in full upon the
Participant’s termination of employment.

B-13
DIRECT ROLLOVER OF A LOAN NOTE. Section 13.11(b) of the Plan provides that upon
termination of employment a Participant may request the Direct Rollover of a
loan note. To override this default provision, complete this AA §B-13.

¨ 
A Participant may not request the Direct Rollover of the loan note upon
termination of employment.

B-14
LOAN RENEGOTIATION. The default loan policy provides that a Participant may
renegotiate a loan, provided the renegotiated loan separately satisfies the
reasonable interest rate requirement, the adequate security requirement, the
periodic repayment requirement and the loan limitations under the Plan. The
Employer may restrict the availability of renegotiations to prescribed purposes
provided the ability to renegotiate a Participant loan is available on a
non-discriminatory basis. To override the default loan policy and restrict the
ability of a Participant to renegotiate a loan, complete this AA §B-14.

¨ (a)
A Participant may not renegotiate the terms of a loan.

¨ (b)
The following special provisions apply with respect to renegotiated loans:     

B-15
SOURCE OF LOAN. Participant loans may be made from all available contribution
sources, to the extent vested, unless designated otherwise under this AA §B-15.

þ
Participant loans will not be available from the following contribution sources:
Enhanced Retirement Contributions    

B-16
MODIFICATIONS TO DEFAULT LOAN PROVISIONS.

¨
The following special rules will apply with respect to Participant loans under
the Plan:     

[Note: Any provision under this AA §B-16 must satisfy the requirements under
Code §72(p) and the regulations thereunder and will control over any
inconsistent provisions of the Plan dealing with the administration of
Participant loans.]
    


















49

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




APPENDIX C
ADMINISTRATIVE ELECTIONS
Use this Appendix C to identify certain elections dealing with the
administration of the Plan. These elections may be changed without amending this
Agreement by substituting an updated Appendix C with new elections. The
provisions selected under this Appendix C do not create qualification issues and
any changes to the provisions under this Appendix C will not affect the
Employer's reliance on the IRS Favorable Letter.
C-1
DIRECTION OF INVESTMENTS. Are Participants permitted to direct investments? (See
Section 10.07 of the Plan.)

¨     No
þ     Yes
þ (a)
Specify Accounts: All accounts except the Company Match and Employer Retirement
accounts    

¨ (b)
Check this selection if the Plan is intended to comply with ERISA §404(c). (See
Section 10.07(e) of the Plan.)

¨ (c)
Describe any special rules that apply for purposes of direction of investments:
    

[Note: This subsection (c) may be used to describe special investment provisions
for specific types of investments, such as Qualifying Employer Securities or
Qualifying Real Property, or for specific Accounts, such as the Rollover
Contribution Account. Any provisions added under subsection (c) will be subject
to the nondiscrimination requirements under Code §401(a)(4).]
C-2
ROLLOVER CONTRIBUTIONS. Does the Plan accept Rollover Contributions? (See
Section 3.07 of the Plan.)

¨     No
þ     Yes
¨ (a)
If this subsection (a) is checked, an Employee may not make a Rollover
Contribution to the Plan prior to becoming a Participant in the Plan. (See
Section 3.07 of the Plan.)

þ (b)
Check this subsection (b) if the Plan will not accept Rollover Contributions
from former Employees.

¨ (c)
Describe any special rules for accepting Rollover Contributions:     

[Note: The Employer may designate in subsection (c) or in separate written
procedures the extent to which it will accept rollovers from designated plan
types. For example, the Employer may decide not to accept rollovers from certain
designated plans (e.g., 403(b) plans, §457 plans or IRAs). Any special rollover
procedures will apply uniformly to all Participants under the Plan.]
C-3
LIFE INSURANCE. Are life insurance investments permitted? (See Section 10.08 of
the Plan.)

þ (a)    No
¨ (b)    Yes
C-4
QDRO PROCEDURES. Do the default QDRO procedures under Section 11.06 of the Plan
apply?

þ (a)    No
¨ (b)    Yes
¨ 
The provisions of Section 11.06 are modified as follows:     

    


50

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




EMPLOYER SIGNATURE PAGE
PURPOSE OF EXECUTION. This Signature Page is being executed for Rayonier
Advanced Materials Inc. Investment and Savings Plan for Salaried Employees to
effect:
¨ (a)
The adoption of a new plan, effective      [insert Effective Date of Plan].
[Note: Date can be no earlier than the first day of the Plan Year in which the
Plan is adopted.]

þ (b)
The restatement of an existing plan, in order to comply with the requirements of
PPA, pursuant to Rev. Proc. 2011-49.

(1)
Effective date of restatement: 1-1-2015    . [Note: Date can be no earlier than
January 1, 2007. Section 14.01(f)(2) of Plan provides for retroactive effective
dates for all PPA provisions. Thus, a current effective date may be used under
this subsection (1) without jeopardizing reliance.]

(2)    Name of plan(s) being restated: Rayonier Advanced Materials Inc.
Investment and Savings Plan for Salaried Employees    
(3)    The original effective date of the plan(s) being restated: 6-27-2014    
¨ (c)
An amendment or restatement of the Plan (other than to comply with PPA). If this
Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or the updated pages of the Adoption Agreement may be
substituted for the original pages in the Adoption Agreement. All prior Employer
Signature Pages should be retained as part of this Adoption Agreement.

(1)
Effective Date(s) of amendment/restatement:     

(2)
Name of plan being amended/restated:     

(3)
The original effective date of the plan being amended/restated:     

(4)
If Plan is being amended, identify the Adoption Agreement section(s) being
amended:     

VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification, the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change in
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Company    
Address: 1295 State Street Springfield, MA 01111-0001    
Telephone number: (800) 309-3539    
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN. A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the National Office of
the Internal Revenue Service to the Volume Submitter Sponsor as evidence that
the Plan is qualified under Code §401(a), to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements, which are
specified in the Favorable IRS Letter issued with respect to the Plan and in
Rev. Proc. 2011-49. In order to obtain reliance in such circumstances or with
respect to such qualification requirements, the Employer must apply to the
office of Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement, the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the related Plan
document. By signing this Adoption Agreement, the individual below represents
that he/she has the authority to execute this Plan document on behalf of the
Employer. This Adoption Agreement may only be used in conjunction with Basic
Plan Document #04. The Employer understands that the Volume Submitter Sponsor
has no responsibility or liability regarding the suitability of the Plan for the
Employer’s needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal counsel before executing this
Adoption Agreement.


Rayonier Advanced Materials Inc.
 
(Name of Employer)
 
 
 
 
 
(Name of authorized representative)
(Title)
 
 
 
 
(Signature)
(Date)

    




51

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




TRUSTEE DECLARATION
This Trustee Declaration may be used to identify the Trustees under the Plan. A
separate Trustee Declaration may be used to identify different Trustees with
different Trustee investment powers.
Effective date of Trustee Declaration: 1-1-2015    
The Trustee’s investment powers are:
¨ (a)
Discretionary. The Trustee has discretion to invest Plan assets, unless
specifically directed otherwise by the Plan Administrator, the Employer, an
Investment Manager or other Named Fiduciary or, to the extent authorized under
the Plan, a Plan Participant.

þ (b)
Nondiscretionary. The Trustee may only invest Plan assets as directed by the
Plan Administrator, the Employer, an Investment Manager or other Named Fiduciary
or, to the extent authorized under the Plan, a Plan Participant.

¨ (c)
Fully funded. There is no Trustee under the Plan because the Plan is funded
exclusively with custodial accounts, annuity contracts and/or insurance
contracts. (See Section 12.16 of the Plan.)

¨ (d)
Determined under a separate trust agreement. The Trustee's investment powers are
determined under a separate trust document which replaces (or is adopted in
conjunction with) the trust provisions under the Plan.

Name of Trustee:     
Title of Trust Agreement:     
[Note: To qualify as a Volume Submitter Plan, any separate trust document used
in conjunction with this Plan must be approved by the Internal Revenue Service.
Any such approved trust agreement is incorporated as part of this Plan and must
be attached hereto. The responsibilities, rights and powers of the Trustee are
those specified in the separate trust agreement.]
Description of Trustee powers. This section can be used to describe any special
trustee powers or any limitations on such powers. This section also may be used
to impose any specific rules regarding the decision-making authority of
individual trustees. In addition, this section can be used to limit the
application of a trustee’s responsibilities, e.g., by limiting trustee authority
to only specific assets or investments.
¨
Describe Trustee powers:     

[The addition of special trustee powers under this section will not cause the
Plan to lose Volume Submitter status provided such language merely modifies the
administrative provisions applicable to the Trustee (such as provisions relating
to investments and the duties of the Trustee). Any language added under this
section may not conflict with any other provision of the Plan and may not result
in a failure to qualify under Code §401(a).]
Trustee Signature. By executing this Adoption Agreement, the designated
Trustee(s) accept the responsibilities and obligations set forth under the Plan
and Adoption Agreement. By signing this Trustee Declaration Page, the
individual(s) below represent that they have the authority to sign on behalf of
the Trustee. If a separate trust agreement is being used, list the name of the
Trustee. No signature is required if a separate trust agreement is being used
under the Plan or if there is no named Trustee under the Plan.




Reliance Trust Company
 
(Print name of Trustee)
 
 
 
 
 
(Signature of Trustee or authorized representative)
(Date)
 
 
 
 
 
 




    


52

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




PARTICIPATING EMPLOYER ADOPTION PAGE
þ
Check this selection and complete this page if a Participating Employer (other
than the Employer that signs the Signature Page above) will participate under
this Plan as a Participating Employer. [Note: See Section 16 of the Plan for
rules relating to the adoption of the Plan by a Participating Employer. If there
is more than one Participating Employer, each one should execute a separate
Participating Employer Adoption Page. Any reference to the “Employer” in this
Adoption Agreement is also a reference to the Participating Employer, unless
otherwise noted.]

PARTICIPATING EMPLOYER INFORMATION:
Name: Rayonier A.M. Wood Procurement LLC    
Address: 1301 Riverplace Blvd., Suite 2300    
City, State, Zip Code: Jacksonville, FL 32207    
EMPLOYER IDENTIFICATION NUMBER (EIN): 80-0084451    
FORM OF BUSINESS: LLC    
EFFECTIVE DATE: The Effective Date should be completed to document whether this
Plan is a new plan or restatement of a prior plan with respect to the
Participating Employer. (Additional special Effective Dates may apply under
Modifications to Adoption Agreement.)
¨
New plan. The Participating Employer is adopting this Plan as a new Plan
effective     . [Note: Date can be no earlier than the first day of the Plan
Year in which the Plan is adopted.]

þ
Restated plan. The Participating Employer is adopting this Plan as a restatement
of a prior plan.

(a)
Name of plan(s) being restated: Rayonier Advanced Materials Inc. Investment and
Savings Plan for Salaried Employees    

(b)    This restatement is effective 01/01/2015     [Note: Date can be no
earlier than January 1, 2007.]
(c)     The original effective date of the plan(s) being restated is:
6-27-2014    
¨
Cessation of participation. The Participating Employer is ceasing its
participation in the Plan effective as of:     

ALLOCATION OF CONTRIBUTIONS. Any contributions made under this Plan (and any
forfeitures relating to such contributions) will be allocated to all
Participants of the Employer (including the Participating Employer identified on
this Participating Employer Adoption Page).
To override this default provision, check below.
¨
Check this box if contributions made by the Participating Employer signing this
Participating Employer Adoption Page (and any forfeitures relating to such
contributions) will be allocated only to Participants actually employed by the
Participating Employer making the contribution. If this box is checked,
Employees of the Participating Employer signing this Participating Employer
Adoption Page will not share in an allocation of contributions (or forfeitures
relating to such contributions) made by the Employer or any other Participating
Employer. [Note: Use of this section may require additional testing. See Section
16.04 of the Plan.]

MODIFICATIONS TO ADOPTION AGREEMENT. The selections in the Adoption Agreement
(including any special effective dates identified in Appendix A) will apply to
the Participating Employer executing this Participating Employer Adoption Page.
To modify the Adoption Agreement provisions applicable to a Participating
Employer, designate the modifications in (a) or (b) below.
¨ (a)
Special Effective Dates. Check this (a) if different special effective dates
apply with respect to the Participating Employer signing this Participating
Employer Adoption Page. Attach a separate Addendum to the Adoption Agreement
entitled “Special Effective Dates for Participating Employer” and identify the
special effective dates as they apply to the Participating Employer.

¨ (b)
Modification of Adoption Agreement elections. Section(s)           of the
Agreement are being modified for this Participating Employer. The modified
provisions are effective     .

[Note: Attach a description of the modifications to this Participating Employer
Adoption Page.]
SIGNATURE. By signing this Participating Employer Adoption Page, the
Participating Employer agrees to adopt (or to continue its participation in) the
Plan identified on page 1 of this Agreement. The Participating Employer agrees
to be bound by all provisions of the Plan and Adoption Agreement as completed by
the signatory Employer, unless specifically provided otherwise on this
Participating Employer Adoption Page. The Participating Employer also agrees to
be bound by any future amendments (including any amendments to terminate the
Plan) as adopted by the signatory Employer. By signing this Participating
Employer Adoption Page, the individual below represents that he/she has the
authority to sign on behalf of the Participating Employer.


Rayonier A.M. Wood Procurement LLC
 
(Name of Participating Employer)
 
 
 
 
 
(Name of authorized representative)
(Title)
 
 
 
 
(Signature)
(Date)





53

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




PARTICIPATING EMPLOYER ADOPTION PAGE
þ
Check this selection and complete this page if a Participating Employer (other
than the Employer that signs the Signature Page above) will participate under
this Plan as a Participating Employer. [Note: See Section 16 of the Plan for
rules relating to the adoption of the Plan by a Participating Employer. If there
is more than one Participating Employer, each one should execute a separate
Participating Employer Adoption Page. Any reference to the “Employer” in this
Adoption Agreement is also a reference to the Participating Employer, unless
otherwise noted.]

PARTICIPATING EMPLOYER INFORMATION:
Name: Rayonier A.M Sales and Technology Inc.    
Address: 1301 Riverplace Blvd. Suite 2300    
City, State, Zip Code: Jacksonville, FL 32207    
EMPLOYER IDENTIFICATION NUMBER (EIN): 30-0798143    
FORM OF BUSINESS: C-Corporation    
EFFECTIVE DATE: The Effective Date should be completed to document whether this
Plan is a new plan or restatement of a prior plan with respect to the
Participating Employer. (Additional special Effective Dates may apply under
Modifications to Adoption Agreement.)
¨
New plan. The Participating Employer is adopting this Plan as a new Plan
effective     . [Note: Date can be no earlier than the first day of the Plan
Year in which the Plan is adopted.]

þ
Restated plan. The Participating Employer is adopting this Plan as a restatement
of a prior plan.

(a)
Name of plan(s) being restated: Rayonier Advanced Materials Inc. Investment and
Savings Plan for Salaried Employees    

(b)    This restatement is effective 01/01/2015     [Note: Date can be no
earlier than January 1, 2007.]
(c)     The original effective date of the plan(s) being restated is:
6-27-2014    
¨
Cessation of participation. The Participating Employer is ceasing its
participation in the Plan effective as of:     

ALLOCATION OF CONTRIBUTIONS. Any contributions made under this Plan (and any
forfeitures relating to such contributions) will be allocated to all
Participants of the Employer (including the Participating Employer identified on
this Participating Employer Adoption Page).
To override this default provision, check below.
¨
Check this box if contributions made by the Participating Employer signing this
Participating Employer Adoption Page (and any forfeitures relating to such
contributions) will be allocated only to Participants actually employed by the
Participating Employer making the contribution. If this box is checked,
Employees of the Participating Employer signing this Participating Employer
Adoption Page will not share in an allocation of contributions (or forfeitures
relating to such contributions) made by the Employer or any other Participating
Employer. [Note: Use of this section may require additional testing. See Section
16.04 of the Plan.]

MODIFICATIONS TO ADOPTION AGREEMENT. The selections in the Adoption Agreement
(including any special effective dates identified in Appendix A) will apply to
the Participating Employer executing this Participating Employer Adoption Page.
To modify the Adoption Agreement provisions applicable to a Participating
Employer, designate the modifications in (a) or (b) below.
¨ (a)
Special Effective Dates. Check this (a) if different special effective dates
apply with respect to the Participating Employer signing this Participating
Employer Adoption Page. Attach a separate Addendum to the Adoption Agreement
entitled “Special Effective Dates for Participating Employer” and identify the
special effective dates as they apply to the Participating Employer.

¨ (b)
Modification of Adoption Agreement elections. Section(s)           of the
Agreement are being modified for this Participating Employer. The modified
provisions are effective     .

[Note: Attach a description of the modifications to this Participating Employer
Adoption Page.]
SIGNATURE. By signing this Participating Employer Adoption Page, the
Participating Employer agrees to adopt (or to continue its participation in) the
Plan identified on page 1 of this Agreement. The Participating Employer agrees
to be bound by all provisions of the Plan and Adoption Agreement as completed by
the signatory Employer, unless specifically provided otherwise on this
Participating Employer Adoption Page. The Participating Employer also agrees to
be bound by any future amendments (including any amendments to terminate the
Plan) as adopted by the signatory Employer. By signing this Participating
Employer Adoption Page, the individual below represents that he/she has the
authority to sign on behalf of the Participating Employer.


Rayonier A.M. Sales and Technology Inc.
 
(Name of Participating Employer)
 
 
 
 
 
(Name of authorized representative)
(Title)
 
 
 
 
(Signature)
(Date)

    




54

--------------------------------------------------------------------------------

Exhibit 10.24
Contract No. 051104-0004-0000




ADDENDUM - PROTECTED BENEFITS


In addition to the protected benefits described in this Plan, certain other
benefits are protected from a prior plan document. This Addendum describes any
additional benefits protected under this Plan.


Additional protected benefits: Participants hired by Rayonier, Inc. prior to
July 1, 2012 and still employed by the Employer at Early Retirement Age will
become 100% immediate vested.







55